Exhibit 10.72

PURCHASE AND SALE CONTRACT

AMONG

FISHERMAN’S LANDING APARTMENTS LIMITED PARTNERSHIP,
a Florida limited partnership
and
CCIP/3 SANDPIPER, LLC,
a Delaware limited liability company

AS SELLERS

AND

DT GROUP DEVELOPMENT, INC.,

a California corporation

AS PURCHASER

Properties:

Solana Vista

5801 Fisherman’s Drive, Bradenton, FL 32119

 

Sienna Bay

10501 3rd Street North, St. Petersburg, FL 33716

 


TABLE OF CONTENTS

Page

 

 

 

ARTICLE I

DEFINED TERMS

2

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2

 

2.1

Purchase and Sale

2

 

2.2

Purchase Price and Deposit

2

 

2.3

Escrow Provisions Regarding Deposit

3

 

ARTICLE III

FEASIBILITY PERIOD

6

 

3.1

Feasibility Period

6

 

3.2

Expiration of Feasibility Period

6

 

3.3

Conduct of Investigation

7

 

3.4

Purchaser Indemnification

7

 

3.5

Property Materials

9

 

3.6

Property Contracts

11

 

ARTICLE IV

TITLE

12

 

4.1

Title Documents

12

 

4.2

Survey

13

 

4.3

Intentionally Omitted

13

 

4.4

Permitted Exceptions

13

 

4.5

Purchaser’s Right in Respect of Seller Inability to Remove Title

 

 

 

Exceptions

14

 

4.6

Subsequently Disclosed Exceptions

15

 

4.7

Assumed Encumbrances

16

 

4.8

Purchaser Financing

22

 

ARTICLE V

CLOSING

22

 

5.1

Closing Date

22

 

5.2

Seller Closing Deliveries

23

 

5.3

Purchaser Closing Deliveries

25

 

5.4

Closing Prorations and Adjustments

26

 

5.5

Post Closing Adjustments

32

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

33

 

6.1

Seller’s Representations

33

 

6.2

AS-IS

35

 

6.3

Survival of Seller’s Representations

36

 

6.4

Definition of Seller’s Knowledge

37

 

6.5

Representations and Warranties of Purchaser

38

 

ARTICLE VII

OPERATION OF THE PROPERTY

39

 

7.1

Leases and Property Contracts

39

 

7.2

General Operation of Property

40

 

7.3

Liens

10

 

7.4

Tax Reduction Proceedings

41

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

42

 

8.1

Purchaser’s Conditions to Closing

42

 

8.2

Seller’s Conditions to Closing

43

 

ARTICLE IX

BROKERAGE

45

 

9.1

Indemnity

45

 

9.2

Broker Commission

45

 

ARTICLE X

DEFAULTS AND REMEDIES

46

 

10.1

Purchaser Default

46

 

10.2

Seller Default

47

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

49

 

11.1

Major Damage

49

 

11.2

Minor Damage

49

 

11.3

Closing

49

 

11.4

Repairs

50

 

ARTICLE XII

EMINENT DOMAIN

50

 

12.1

Eminent Domain

50

 

ARTICLE XIII

MISCELLANEOUS

51

 

13.1

Binding Effect of Contract

51

 

13.2

Exhibits and Schedules

51

 

13.3

Assignability

51

 

13.4

Captions

51

 

13.5

Number and Gender of Words

51

 

13.6

Notices

52

 

13.7

Governing Law and Venue

56

 

13.8

Entire Agreement

56

 

13.9

Amendments

56

 

13.10

Severability

57

 

13.11

Multiple Counterparts/Facsimile Signatures

57

 

13.12

Construction

57

 

13.13

Confidentiality

57

 

13.14

Time of the Essence

58

 

13.15

Waiver

58

 

13.16

Attorneys’ Fees

58

 

13.17

Time Zone/Time Periods

59

 

13.18

1031 Exchange

59

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

60

 

13.20

Intentionally Omitted

60

 

13.21

ADA Disclosure

60

 

13.22

No Recording

60

 

13.23

Relationship of Parties

61

 

13.24

Dispute Resolution

61

 

13.25

AIMCO Marks

62

 

13.26

Non-Solicitation of Employees

62

 

13.27

Survival

62

 

13.28

Multiple Purchasers

63

 

13.29

Sellers’ Several Obligations

63

 

13.30

Obligation to Close on all Properties

63

 

13.31

Radon Gas

64

 

13.32

Energy Efficiency

64

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

64

 

14.1

Disclosure

64

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A-1 to A-2

Description of Land

Exhibit B

Form of Limited Warranty Deed

Exhibit C

Form of Bill of Sale

Exhibit D

Form of General Assignment

Exhibit E

Form of Lease Assignment

Exhibit F

Form of Vendor Termination Letter

Exhibit G

Form of Tenant Notice Letters

Exhibit H

Lead Paint Disclosure

 

 

SCHEDULES

 

Schedule 1

Defined Terms

Schedule 1.1.22

List of Excluded Permits

Schedule 1.1.26

Excluded Fixtures and Tangible Personal Property

Schedule 3.5

List of Materials

Schedule 4.4

Certain Permitted Exceptions

 

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 1st
day of May, 2009 (the “Effective Date”), by FISHERMAN’S LANDING APARTMENTS
LIMITED PARTNERSHIP, a Florida limited partnership (the “Solana Seller”) and
CCIP/3 SANDPIPER, LLC, a Delaware limited liability company (the “Sienna
Seller”), each having an address at 4582 South Ulster Street Parkway, Suite
1100, Denver, Colorado 80237 (individually a “Seller” and collectively
“Sellers”), and DT GROUP DEVELOPMENT, INC., a California corporation, having a
principal address at 5355 Cartwright Avenue, Suite 317, North Hollywood,
California 91601 (“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Sellers
and Purchaser hereby agree as follows:

RECITALS

A.                 Solana Seller owns the real estate located in Manatee County,
Florida, as more particularly described in Exhibit A-1 attached hereto and made
a part hereof, and the improvements thereon, commonly known as Solana Vista.
 Sienna Seller owns the real estate located in Pinellas County, Florida, as more
particularly described in Exhibit A-2 attached hereto and made a part hereof,
and the improvements thereon, commonly known as Sienna Bay Apartments.

B.                 Purchaser desires to purchase, and each Seller desires to
sell, the land, improvements and certain associated property described in this
Contract on the terms and conditions set forth below.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in this Schedule 1 attached
hereto and made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1       PURCHASE AND SALE.

  The Solana Seller agrees to sell and convey the Solana Vista Property to
Purchaser and Purchaser agrees to purchase the Solana Vista Property from the
Solana Seller, in accordance with the terms and conditions set forth in this
Contract.  The Sienna Seller agrees to sell and convey the Sienna Bay Property
to Purchaser and Purchaser agrees to purchase the Sienna Bay Property from the
Sienna Seller, in accordance with the terms and conditions set forth in this
Contract.


2.2       PURCHASE PRICE AND DEPOSIT.

  The purchase price for the Solana Vista Property shall be Eleven Million
($11,000,000) Dollars and the purchase price for the Sienna Bay Property shall
be Seventeen Million Five Hundred Thousand ($17,500,000) Dollars (collectively,
the “Purchase Price”).  The Purchase Price for the Solana Vista Property and the
Sienna Bay Property shall be payable by Purchaser as follows:


2.2.1          WITHIN TWO (2) BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE,
PURCHASER SHALL DELIVER TO STEWART TITLE GUARANTY COMPANY C/O WENDY HOWELL,
NATIONAL COMMERCIAL CLOSING SPECIALIST, 1980 POST OAK BOULEVARD, SUITE 610,
HOUSTON, TEXAS 77056 (TEL) 800-729-1906, (FAX) 713-552-1703  (“ESCROW AGENT” OR
“TITLE INSURER”) AN INITIAL DEPOSIT (THE “INITIAL DEPOSIT”) OF $425,000 BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS (“GOOD FUNDS”).  THE INITIAL DEPOSIT
SHALL BE ALLOCATED BETWEEN THE SOLANA SELLER AND THE SIENNA SELLER AS FOLLOWS: 
$250,000 TO THE SOLANA VISTA PROPERTY AND $175,000 TO THE SIENNA BAY PROPERTY.


2.2.2          ON OR BEFORE THE DAY THAT THE FEASIBILITY PERIOD EXPIRES,
PURCHASER SHALL DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT (THE “ADDITIONAL
DEPOSIT”) OF $175,000 BY WIRE TRANSFER OF GOOD FUNDS.  THE ADDITIONAL DEPOSIT
SHALL BE ALLOCATED ENTIRELY TO THE SIENNA BAY PROPERTY.


2.2.3          AT THE CLOSING, SUBJECT TO THE OCCURRENCE OF THE LOAN ASSUMPTION
AND RELEASE, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE
APPLICABLE TO EACH PROPERTY IN THE AMOUNT OF THE OUTSTANDING PRINCIPAL BALANCE
OF THE NOTE APPLICABLE TO SUCH PROPERTY, TOGETHER WITH ALL ACCRUED BUT UNPAID
INTEREST (IF ANY) THEREON, AS OF THE CLOSING DATE (THE “LOAN BALANCE”).


2.2.4          THE BALANCE OF THE PURCHASE PRICE FOR EACH PROPERTY SHALL BE PAID
TO AND RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN
10:00 A.M. ON THE CLOSING DATE.


2.2.5          THE PURCHASE PRICE FOR THE SOLANA VISTA PROPERTY AND THE SIENNA
BAY PROPERTY HAVE BEEN ESTABLISHED BY PURCHASER, AND SELLER HAS NOT, IN ANY WAY,
INFLUENCED THE ALLOCATIONS BETWEEN THE PROPERTIES.


2.3       ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1          ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE
DEPOSIT TO THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW
AGENT SHALL INVEST THE DEPOSIT IN SUCH SHORT-TERM, HIGH-GRADE SECURITIES,
INTEREST-BEARING BANK ACCOUNTS, MONEY MARKET FUNDS OR ACCOUNTS, BANK
CERTIFICATES OF DEPOSIT OR BANK REPURCHASE CONTRACTS AS ESCROW AGENT, IN ITS
DISCRETION, DEEMS SUITABLE, AND ALL INTEREST AND INCOME THEREON SHALL BECOME
PART OF THE DEPOSIT AND SHALL BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT
PURSUANT TO THIS CONTRACT.


2.3.2          ESCROW AGENT SHALL HOLD THE DEPOSIT UNTIL THE EARLIER OCCURRENCE
OF (I) THE CLOSING DATE, AT WHICH TIME THE DEPOSIT SHALL BE APPLIED AGAINST THE
PURCHASE PRICE FOR EACH PROPERTY ACCORDING TO ITS ALLOCATIONS SET FORTH IN
SECTION 2.2 ABOVE, OR RELEASED TO SELLERS PURSUANT TO SECTION 10.1, OR (II) THE
DATE ON WHICH ESCROW AGENT SHALL BE AUTHORIZED TO DISBURSE THE DEPOSIT AS SET
FORTH IN SECTION 2.3.3.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES SHALL BE
FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3          IF PRIOR TO THE CLOSING DATE, PURCHASER OR SELLERS’
REPRESENTATIVE MAKES A WRITTEN DEMAND UPON ESCROW AGENT FOR PAYMENT OF THE
DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN NOTICE TO THE OTHER PARTIES OF SUCH
DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN OBJECTION FROM ANOTHER PARTY
TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS DAYS AFTER THE GIVING OF SUCH NOTICE,
ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH PAYMENT.  IF ESCROW AGENT DOES
RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH 5 BUSINESS DAY PERIOD, ESCROW AGENT
SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL OTHERWISE DIRECTED BY WRITTEN
INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR A FINAL JUDGMENT OR
ARBITRATOR’S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE RIGHT AT ANY TIME
TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A COURT OF COMPETENT
JURISDICTION IN THE STATE IN WHICH A PROPERTY IS LOCATED.  ESCROW AGENT SHALL
GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLERS’ REPRESENTATIVE AND PURCHASER. 
UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  SELLERS HEREBY APPOINT SELLERS’
REPRESENTATIVE TO GIVE AND RECEIVE NOTICES TO ESCROW AGENT REGARDING THE
DEPOSIT.  ANY RETURN OF THE DEPOSIT TO PURCHASER PROVIDED FOR IN THIS CONTRACT
SHALL BE SUBJECT TO PURCHASER’S OBLIGATIONS SET FORTH IN SECTION 3.5.2.


2.3.4          THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF ANY OF THE PARTIES FOR ANY ACT OR
OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH IN WILLFUL DISREGARD
OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLERS AND PURCHASER JOINTLY
AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST
ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES, INCURRED
IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT’S DUTIES HEREUNDER, EXCEPT
WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD
FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON
THE PART OF THE ESCROW AGENT.


2.3.5          THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF
THIS CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT’S AGREEMENT TO COMPLY WITH THE
TERMS OF SELLER’S CLOSING INSTRUCTION LETTER DELIVERED AT CLOSING AND THE
PROVISIONS OF THIS SECTION 2.3.


2.3.6          ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE
TRANSACTION WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), SHALL FILE ALL NECESSARY INFORMATION,
REPORTS, RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLERS, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST
ANY LOSSES RESULTING FROM ESCROW AGENT’S FAILURE TO FILE THE REPORTS ESCROW
AGENT IS REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1       FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including June 1, 2009 (the
“Feasibility Period”), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, “Consultants”) shall, at no
cost or expense to any Seller, have the right from time to time to enter onto
the Properties to conduct and make any and all customary studies, tests,
examinations, inquiries, inspections and investigations of or concerning the
Properties, review the Materials and otherwise confirm any and all matters which
Purchaser may reasonably desire to confirm with respect to the Properties and
Purchaser’s intended use thereof (collectively, the “Inspections”).


3.2       EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser’s sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract in its entirety with respect to both Properties (but not
in part with respect to one Property) by giving written notice to that effect to
Sellers’ Representative and Escrow Agent no later than 5:00 p.m. on or before
the date of expiration of the Feasibility Period.  If Purchaser provides such
notice, this Contract shall terminate and be of no further force and effect
subject to and except for the Survival Provisions, and Escrow Agent shall return
the Initial Deposit to Purchaser.  If Purchaser fails to provide Sellers’
Representative with written notice of termination prior to the expiration of the
Feasibility Period, Purchaser’s right to terminate under this Section 3.2 shall
be permanently waived and this Contract shall remain in full force and effect,
the Deposit shall be non-refundable except in the event of a default by Seller
as more fully set forth herein, and Purchaser’s obligation to purchase the
Properties shall be conditional only as provided in Section 8.1.


3.3       CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics’ or materialmens’ liens or any other
liens to attach to any Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to the applicable Seller prior to any entry onto its Property and
shall permit such Seller to have a representative present during all Inspections
conducted at its Property.  Purchaser shall take all reasonable actions and
implement all protections necessary to ensure that all actions taken in
connection with the Inspections, and all equipment, materials and substances
generated, used or brought onto each Property pose no material threat to the
safety of persons, property or the environment.


3.4       PURCHASER INDEMNIFICATION.


3.4.1          PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY A
SELLER (IN SUCH SELLER’S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SUCH
SELLER) SUCH SELLER, TOGETHER WITH SUCH SELLER’S AFFILIATES, PARENT AND
SUBSIDIARY ENTITIES, SUCCESSORS, ASSIGNS, PARTNERS, MANAGERS, MEMBERS,
EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES, SHAREHOLDERS, COUNSEL,
REPRESENTATIVES, AGENTS, DESIGNATED EMPLOYEES, AND AIMCO (COLLECTIVELY,
INCLUDING SUCH SELLER, “SELLER’S INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND
ALL DAMAGES, MECHANICS’ LIENS, MATERIALMEN’S LIENS, LIABILITIES, PENALTIES,
INTEREST, LOSSES, DEMANDS, ACTIONS, CAUSES OF ACTION, CLAIMS, COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES, INCLUDING THE COST OF IN-HOUSE COUNSEL
AND APPEALS) (COLLECTIVELY, “LOSSES”) ARISING FROM OR RELATED TO PURCHASER’S OR
ITS CONSULTANTS’ ENTRY ONTO SUCH SELLER’S PROPERTY, AND ANY INSPECTIONS OR OTHER
ACTS BY PURCHASER OR PURCHASER’S CONSULTANTS WITH RESPECT TO SUCH PROPERTY
DURING THE FEASIBILITY PERIOD OR OTHERWISE.  PURCHASER SHALL NOT BE HELD LIABLE
FOR ANY LOSSES OCCURRING DURING THE PERIOD PRIOR TO THE CLOSING DATE UNLESS SUCH
LOSSES ARISE FROM OR ARE RELATED TO PURCHASER’S OR ITS CONSULTANTS’ ENTRY ONTO
SUCH SELLER’S PROPERTY, AND ANY INSPECTIONS OR OTHER ACTS BY PURCHASER OR
PURCHASER’S CONSULTANTS WITH RESPECT TO SUCH PROPERTY.


3.4.2          NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY,
PURCHASER SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY
WITHOUT SELLERS’ REPRESENTATIVE’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  IF PURCHASER DESIRES TO
PERFORM ANY INVASIVE TESTS, PURCHASER SHALL GIVE PRIOR WRITTEN NOTICE THEREOF TO
SELLERS’ REPRESENTATIVE, WHICH NOTICE SHALL BE ACCOMPANIED BY A REASONABLY
DETAILED DESCRIPTION AND PLAN OF THE INVASIVE TESTS PURCHASER DESIRES TO PERFORM
(INCLUDING THE LOCATION OF ANY SOIL PENETRATIONS, BORINGS AND THE LIKE). 
SELLERS’ REPRESENTATIVE SHALL, WITHIN THREE (3) BUSINESS DAYS AFTER RECEIVING
SUCH NOTICE FROM PURCHASER, APPROVE OR DISAPPROVE SUCH INVASIVE TESTING.  IF
SELLERS’ REPRESENTATIVE FAILS TO RESPOND TO PURCHASER’S REQUEST WITHIN SUCH
THREE (3) BUSINESS DAY PERIOD, SELLERS’ REPRESENTATIVE SHALL BE DEEMED TO HAVE
DISAPPROVED PURCHASER’S REQUEST TO PERFORM SUCH INVASIVE TESTING.  FURTHER,
SELLERS’ REPRESENTATIVE SHALL HAVE THE RIGHT, WITHOUT LIMITATION, TO DISAPPROVE
ANY AND ALL ENTRIES, SURVEYS, TESTS (INCLUDING, WITHOUT LIMITATION, A PHASE II
ENVIRONMENTAL STUDY OF ITS PROPERTY), INVESTIGATIONS AND OTHER MATTERS THAT IN
SUCH SELLERS’ REPRESENTATIVE’S REASONABLE JUDGMENT COULD RESULT IN ANY INJURY TO
ITS PROPERTY OR BREACH OF ANY CONTRACT, OR EXPOSE THE APPLICABLE SELLER TO ANY
LOSSES OR VIOLATION OF APPLICABLE LAW, OR OTHERWISE MATERIALLY ADVERSELY AFFECT
SUCH PROPERTY OR SUCH SELLER’S INTEREST THEREIN.  PURCHASER SHALL USE REASONABLE
EFFORTS TO MINIMIZE DISRUPTION TO TENANTS IN CONNECTION WITH PURCHASER’S OR ITS
CONSULTANTS’ ACTIVITIES PURSUANT TO THIS SECTION.  NO CONSENT BY SELLER’
REPRESENTATIVE TO ANY SUCH ACTIVITY SHALL BE DEEMED TO CONSTITUTE A WAIVER BY
THE APPLICABLE SELLER OR ASSUMPTION OF LIABILITY OR RISK BY SUCH SELLER. 
PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER’S SOLE COST AND EXPENSE, EACH
PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY PRIOR TO PURCHASER’S
EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III.  PURCHASER SHALL MAINTAIN
AND CAUSE ITS THIRD PARTY CONSULTANTS TO MAINTAIN (A) CASUALTY INSURANCE AND
COMMERCIAL GENERAL LIABILITY INSURANCE WITH COVERAGES OF NOT LESS THAN
$1,000,000.00 FOR INJURY OR DEATH TO ANY ONE PERSON AND $3,000,000.00 FOR INJURY
OR DEATH TO MORE THAN ONE PERSON AND $1,000,000.00 WITH RESPECT TO PROPERTY
DAMAGE, AND (B) WORKER’S COMPENSATION INSURANCE FOR ALL OF THEIR RESPECTIVE
EMPLOYEES IN ACCORDANCE WITH THE LAW OF THE STATE(S) IN WHICH THE PROPERTIES ARE
LOCATED.  PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE REQUIRED
PURSUANT TO THIS SECTION 3.4.2 TO SELLERS’ REPRESENTATIVE (IN THE FORM OF A
CERTIFICATE OF INSURANCE) PRIOR TO THE EARLIER TO OCCUR OF (I) PURCHASER’S OR
PURCHASER’S CONSULTANTS’ ENTRY ONTO ANY OF THE PROPERTIES, OR (II) THE
EXPIRATION OF 5 DAYS AFTER THE EFFECTIVE DATE. 


3.5       PROPERTY MATERIALS.


3.5.1          WITHIN 10 DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT THE
SAME EXIST AND ARE IN A SELLER’S POSSESSION OR REASONABLE CONTROL (SUBJECT TO
SECTION 3.5.2), AND HAVE NOT BEEN HERETOFORE PROVIDED BY A SELLER TO PURCHASER,
SELLER AGREES TO MAKE THE DOCUMENTS SET FORTH ON SCHEDULE 3.5 (TOGETHER WITH ANY
OTHER DOCUMENTS OR INFORMATION PROVIDED BY SELLERS OR THEIR AGENTS TO PURCHASER
WITH RESPECT TO THE PROPERTY, THE “MATERIALS”) RELATING TO ITS PROPERTY
AVAILABLE AT ITS PROPERTY FOR REVIEW AND COPYING BY PURCHASER AT PURCHASER’S
SOLE COST AND EXPENSE.  IN THE ALTERNATIVE, AT A SELLER’S OPTION AND WITHIN THE
FOREGOING TIME PERIOD, SUCH SELLER MAY DELIVER SOME OR ALL OF ITS MATERIALS TO
PURCHASER, OR MAKE THE SAME AVAILABLE TO PURCHASER ON A SECURE WEB SITE
(PURCHASER AGREES THAT ANY ITEM TO BE DELIVERED BY A SELLER UNDER THIS CONTRACT
SHALL BE DEEMED DELIVERED TO THE EXTENT AVAILABLE TO PURCHASER ON SUCH SECURED
WEB SITE).  TO THE EXTENT THAT PURCHASER DETERMINES THAT ANY OF THE MATERIALS
HAVE NOT BEEN MADE AVAILABLE OR DELIVERED TO PURCHASER PURSUANT TO THIS
SECTION 3.5.1, PURCHASER SHALL NOTIFY THE APPLICABLE SELLER AND SUCH SELLER
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE SAME TO PURCHASER
WITHIN 5 BUSINESS DAYS AFTER SUCH NOTIFICATION IS RECEIVED BY SUCH SELLER;
PROVIDED, HOWEVER, THAT UNDER NO CIRCUMSTANCES WILL THE FEASIBILITY PERIOD BE
EXTENDED AND PURCHASER’S SOLE REMEDY WILL BE TO TERMINATE THIS CONTRACT PURSUANT
TO SECTION 3.2.


3.5.2          IN PROVIDING THE MATERIALS TO PURCHASER, OTHER THAN SELLER’S
REPRESENTATIONS, EACH SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS,
WRITTEN, ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND
WARRANTIES ARE HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE
PROVIDED FOR INFORMATIONAL PURPOSES ONLY AND, TOGETHER WITH ALL THIRD-PARTY
REPORTS, SHALL BE RETURNED BY PURCHASER TO ALL APPLICABLE SELLERS OR THE
DESTRUCTION THEREOF SHALL BE CERTIFIED IN WRITING BY PURCHASER TO SELLERS’
REPRESENTATIVE AS A CONDITION TO RETURN OF THE DEPOSIT TO PURCHASER IF THIS
CONTRACT IS TERMINATED FOR ANY REASON.  RECOGNIZING THAT THE MATERIALS DELIVERED
OR MADE AVAILABLE BY SELLERS PURSUANT TO THIS CONTRACT MAY NOT BE COMPLETE OR
CONSTITUTE ALL OF SUCH DOCUMENTS WHICH ARE IN A SELLER’S POSSESSION OR CONTROL,
BUT ARE THOSE THAT ARE READILY AND REASONABLY AVAILABLE TO SUCH SELLER,
PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE COMPLETENESS OR
ACCURACY OF THE MATERIALS AND WILL INSTEAD IN ALL INSTANCES RELY EXCLUSIVELY ON
ITS OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL MATTERS WHICH IT DEEMS
RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE PROPERTIES.  SELLERS
MAKE NO REPRESENTATIONS OR WARRANTIES REGARDING THE MATERIALS OTHER THAN THE
EXPRESS REPRESENTATION SET FORTH IN SECTION 6.1.5.


3.5.3          IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3.5, NO LATER THAN
5 BUSINESS DAYS AFTER THE EFFECTIVE DATE, EACH SELLER SHALL DELIVER TO PURCHASER
(OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) THE
MOST RECENT RENT ROLL FOR THE APPLICABLE PROPERTY LISTING THE MOVE-IN DATE,
MONTHLY BASE RENT PAYABLE, LEASE EXPIRATION DATE AND UNAPPLIED SECURITY DEPOSIT
FOR EACH LEASE (THE “RENT ROLLS”).  SELLERS MAKE NO REPRESENTATIONS OR
WARRANTIES REGARDING THE RENT ROLLS OTHER THAN THE EXPRESS REPRESENTATION SET
FORTH IN SECTION 6.1.6. 


3.5.4          IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3.5, NO LATER THAN
5 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT SAME HAVE NOT BEEN
HERETOFORE PROVIDED BY A SELLER TO PURCHASER, SELLER SHALL DELIVER TO PURCHASER
(OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) A
LIST OF ALL CURRENT PROPERTY CONTRACTS FOR THE APPLICABLE PROPERTY (THE
“PROPERTY CONTRACTS LISTS”).  SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES
REGARDING THE PROPERTY CONTRACTS LISTS OTHER THAN THE EXPRESS REPRESENTATIONS
SET FORTH IN SECTION 6.1.7.


3.6       PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to each Seller (a “Property Contracts Notice”) specifying any
Property Contracts of such Seller which Purchaser desires to terminate at the
Closing (the “Terminated Contracts”); provided that (a) the effective date of
such termination on or after Closing shall be subject to the express terms of
such Terminated Contracts, (b) if any such Property Contract cannot by its terms
be terminated at Closing, it shall be assumed by Purchaser and not be a
Terminated Contract, and (c) to the extent that any such Terminated Contract
requires payment of a penalty, premium, or damages, including liquidated
damages, for cancellation, Purchaser shall be solely responsible for the payment
of any such cancellation fees, penalties, or damages, including liquidated
damages.  If Purchaser fails to deliver a Property Contracts Notice to a Seller
on or before the expiration of the Feasibility Period, then there shall be no
Terminated Contracts with respect to such Seller (or its Property) and Purchaser
shall assume all Property Contracts of such Seller at the Closing.  If Purchaser
delivers the Property Contracts Notice to Seller on or before the expiration of
the Feasibility Period, then simultaneously therewith, Purchaser shall deliver
to Seller a vendor termination notice (in the form attached hereto as Exhibit F)
for each Terminated Contract informing the vendor(s) of the termination of such
Terminated Contract as of the Closing Date (subject to any delay in the
effectiveness of such termination pursuant to the express terms of each
applicable Terminated Contract (the “Vendor Terminations”).  Seller shall sign
the Vendor Terminations prepared by Purchaser, and deliver them to Purchaser at
Closing. To the extent that any Property Contract to be assigned to Purchaser
requires vendor consent, then, prior to the Closing, Purchaser may attempt to
obtain from each applicable vendor a consent (each a “Required Assignment
Consent”) to such assignment.


ARTICLE IV
TITLE


4.1       TITLE DOCUMENTS.

  Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Title Insurer a commitment for owner’s title insurance with regard
to each Property, as follows:  with respect to the Solana Vista Property, file
no. 07332875 and with regard to the Sienna Bay Property, file no. 08330233
(each, a “Title Commitment”) to provide an American Land Title Association
owner’s title insurance policy for such Seller’s Property, using the current
policy jacket customarily provided by the Title Insurer, in an amount equal to
that Property’s Purchase Price (the “Title Policy”), together with copies of all
instruments identified as exceptions therein (together with the Title
Commitment, referred to herein as the “Title Documents”).  Purchaser shall be
responsible for payment of (a) one-half of the premiums for the Title Policy and
(b) all other costs relating to procurement of the Title Commitment and any
requested endorsements with respect to each of the Properties.  Seller shall be
responsible for one-half of the premiums for the Title Policy.


4.2       SURVEY.

  Purchaser acknowledges that, prior to the Effective Date, each Seller has
delivered to Purchaser a copy of the existing survey of each Property.  The
existing survey for the Solana Vista Property is dated June 17, 2008 and was
prepared by Bock & Clark Corp.; the existing survey for the Sienna Bay Property
is dated June 9, 2008 and was prepared by American Surveying Inc. (each, an
“Existing Survey”).  Purchaser may, at its sole cost and expense, order a new or
updated survey for each Property either before or after the Effective Date (each
such new or updated survey, together with each Existing Survey, is referred to
herein as a “Survey”).


4.3       INTENTIONALLY OMITTED. 


4.4       PERMITTED EXCEPTIONS.

  The Deed for each Property delivered pursuant to this Contract shall be
subject to the following, all of which shall be deemed “Permitted Exceptions”:


4.4.1          (A) ALL MATTERS SET FORTH ON SCHEDULE 4.4 TO THIS CONTRACT ,(B)
THE TITLE EXCEPTIONS THAT TITLE INSURER SHALL BE WILLING TO (I) OMIT AS
EXCEPTIONS TO COVERAGE OR (II) EXCEPT WITH AFFIRMATIVE INSURANCE (AT NO COST TO
PURCHASER) AGAINST COLLECTION OUT OF OR ENFORCEMENT AGAINST THE PROPERTY WITH
RESPECT TO SUCH TITLE POLICY, AND OMIT AS EXCEPTIONS TO COVERAGE WITH RESPECT TO
ANY LENDER’S MORTGAGE INSURANCE POLICY, (C) THE STANDARD EXCEPTION REGARDING THE
RIGHTS OF PARTIES IN POSSESSION WHICH SHALL BE LIMITED TO THOSE PARTIES IN
POSSESSION PURSUANT TO THE LEASES, AND (D) ANY EXCEPTIONS AND MATTER THAT ARE
APPROVED, WAIVED OR DEEMED TO HAVE BEEN APPROVED OR WAIVED BY PURCHASER UNDER
THIS CONTRACT.


4.4.2          THE STANDARD EXCEPTION PERTAINING TO TAXES WHICH SHALL BE LIMITED
TO TAXES AND ASSESSMENTS PAYABLE IN THE YEAR IN WHICH THE CLOSING OCCURS AND
SUBSEQUENT TAXES AND ASSESSMENTS;


4.4.3          ALL LEASES FOR SUCH PROPERTY;


4.4.4          THE ASSUMED ENCUMBRANCES FOR SUCH PROPERTY;


4.4.5          APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES;


4.4.6          ANY DEFECTS IN TITLE TO SUCH PROPERTY, OR TITLE EXCEPTIONS OR
ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER; AND


4.4.7          THE TERMS AND CONDITIONS OF THIS CONTRACT.


NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL ANY MONETARY LIENS OR JUDGMENTS
(EXCEPT AS PROVIDED IN SECTIONS 4.4.2 AND 4.4.4) AFFECTING THE PROPERTY BE
CONSIDERED A PERMITTED EXCEPTION, UNLESS EXPRESSLY AGREED TO IN WRITING BY
PURCHASER.


4.5       PURCHASER’S RIGHTS IN RESPECT OF SELLER INABILITY TO REMOVE TITLE
EXCEPTIONS.

  If a Seller shall be unable to cause title to a Property to be subject only to
the Permitted Exceptions, and Purchaser shall not, prior to the Closing Date,
give notice to Seller that Purchaser is willing to waive objection to each title
exception which is not a Permitted Exception and close this transaction without
abatement of the Purchase Price, credit or allowance of any kind or any claim or
right of action against Seller for damages or otherwise, then such Seller shall
have the right, at Seller’s sole election, to either (1) take such action as
such Seller shall deem advisable to discharge each such title exception which is
not a Permitted Exception or (2) terminate this Contract in its entirety with
respect to both Properties (but not in part with respect to one Property).  If
such Seller shall elect to take action to discharge each such title exception
which is not a Permitted Exception, including pursuant to Section 4.6 below,
then such Seller shall be entitled to one or more adjournments of the scheduled
Closing Date set forth in Section 5.1 for a period not to exceed thirty (30)
days in the aggregate, and the Closing shall be adjourned to a date specified by
Seller not beyond such thirty (30) day period.   If, for any reason whatsoever,
excluding willful default, such Seller shall not have succeeded in discharging
each such title exception at the expiration of such adjournment(s) and if
Purchaser shall not, prior to the expiration of the last of such adjournments,
give notice to Seller that Purchaser is willing to waive objection to each such
title exception and to close this transaction without abatement of the Purchase
Price, credit or allowance of any kind or any claim or right of action against
Seller for damages or otherwise, then this Contract shall be deemed to be
terminated in its entirety with respect to both Properties (but not in part with
respect to one Property) as of the last date to which the Closing Date was
adjourned by Seller pursuant to this Section 4.5.  No action taken by a Seller
to discharge, or attempt to discharge, any purported title exception shall be an
admission that any such purported title exception is not a Permitted Exception. 
If a Seller elects to proceed under (2) above, then Purchaser shall have the
right, by notice to be given within three (3) Business Days after such Seller
elects to terminate this Contract, to cancel such termination, waive the
objection and close title to both Properties subject thereto without any
adjustment to the Purchase Price.


4.6       SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, an update to
any Title Commitment discloses any additional item that materially adversely
affects title to the applicable Property which was not disclosed on any version
of, or update to, the Title Commitment delivered to Purchaser during the
Feasibility Period (the “New Exception”), Purchaser shall have a period of 5
days from the date of its receipt of such update (the “New Exception Review
Period”) to review and notify the applicable Seller in writing of Purchaser’s
approval or disapproval of the New Exception.  If Purchaser disapproves of the
New Exception, the applicable Seller may, in that Seller’s sole discretion,
notify Purchaser as to whether it is willing to cure the New Exception.  If such
Seller elects to cure (or cause the Title Insurer to omit as an exception to
title insurance coverage or otherwise insure against collection against the
Property) the New Exception, Seller shall be entitled to reasonable adjournments
of the Closing Date to cure the New Exception.  If such Seller fails to deliver
a notice to Purchaser within 3 days after the expiration of the New Exception
Review Period, that Seller shall be deemed to have elected not to cure the New
Exception.  If Purchaser is dissatisfied with such Seller’s response, or lack
thereof, Purchaser may, as its exclusive remedy elect either:  (i) to terminate
this Contract in its entirety with respect to both Properties (but not in part
with respect to one Property), whereupon the Deposit shall be returned to
Purchaser, or (ii) to waive the New Exception and proceed with the transactions
contemplated by this Contract, in which event Purchaser shall be deemed to have
approved the New Exception.  If Purchaser fails to notify the Sellers’
Representative of its election to terminate this Contract in accordance with the
foregoing sentence within 6 days after the expiration of the New Exception
Review Period, Purchaser shall be deemed to have elected to approve and
irrevocably waive any objections to the New Exception.


4.7       ASSUMED ENCUMBRANCES.


4.7.1          PURCHASER RECOGNIZES AND AGREES THAT, IN CONNECTION WITH THE LOAN
MADE BY LENDER, EACH PROPERTY IS ENCUMBERED BY THE APPLICABLE ASSUMED DEED OF
TRUST AND THE APPLICABLE ASSUMED ENCUMBRANCES.  THE LOAN IS EVIDENCED BY THE
NOTE APPLICABLE TO SUCH PROPERTY.  WITHIN 10 DAYS AFTER THE EFFECTIVE DATE, EACH
SELLER AGREES THAT IT WILL MAKE AVAILABLE TO PURCHASER (IN THE SAME MANNER IN
WHICH SUCH SELLER IS PERMITTED TO MAKE THE MATERIALS AVAILABLE TO PURCHASER
UNDER SECTION 3.5.1) COPIES OF THE ASSUMED LOAN DOCUMENTS WHICH ARE IN SUCH
SELLER’S POSSESSION OR REASONABLE CONTROL (SUBJECT TO SECTION 3.5.2).


4.7.2          PURCHASER AGREES THAT, AT THE CLOSING, (A) PURCHASER SHALL ASSUME
THE APPLICABLE SELLER’S OBLIGATIONS UNDER THE NOTE AND ALL OF THE OTHER
APPLICABLE ASSUMED LOAN DOCUMENTS AND ACCEPT TITLE TO EACH PROPERTY SUBJECT TO
THE ASSUMED DEED OF TRUST AND THE ASSUMED ENCUMBRANCES APPLICABLE TO SUCH
PROPERTY, AND (B) THE APPLICABLE LENDER SHALL RELEASE THE APPLICABLE SELLER, AS
WELL AS ANY GUARANTORS AND OTHER OBLIGATED PARTIES UNDER THE ASSUMED LOAN
DOCUMENTS, FROM ALL OBLIGATIONS UNDER THE ASSUMED LOAN DOCUMENTS (AND ANY
RELATED GUARANTEES OR LETTERS OF CREDIT), INCLUDING, WITHOUT LIMITATION, ANY
OBLIGATION TO MAKE PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE APPLICABLE NOTE
(COLLECTIVELY, THE FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE “LOAN
ASSUMPTION AND RELEASE”).  PURCHASER ACKNOWLEDGES AND AGREES THAT (X) CERTAIN OF
THE PROVISIONS OF THE ASSUMED LOAN DOCUMENTS MAY HAVE BEEN NEGOTIATED FOR THE
EXCLUSIVE BENEFIT OF THE APPLICABLE SELLER, AIMCO OR THEIR RESPECTIVE AFFILIATES
(THE “SPECIFIC AIMCO PROVISION”), AND (Y) UNLESS THE LENDER OTHERWISE AGREES IN
SUCH LENDER’S SOLE AND ARBITRARY DISCRETION, PURCHASER WILL NOT BE PERMITTED TO
ASSUME THE BENEFIT OF THE SPECIFIC AIMCO PROVISIONS AND THE SAME SHALL BE OF NO
FURTHER FORCE OR EFFECT FROM AND AFTER THE CLOSING DATE.


4.7.3          PURCHASER FURTHER ACKNOWLEDGES THAT THE ASSUMED LOAN DOCUMENTS
REQUIRE THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS SET FORTH
THEREIN TO ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.  ACCORDINGLY, PURCHASER,
AT ITS SOLE COST AND EXPENSE AND WITHIN 21 DAYS AFTER THE EFFECTIVE DATE (THE
“LOAN ASSUMPTION APPLICATION SUBMITTAL DEADLINE”), SHALL SATISFY THE
REQUIREMENTS SET FORTH IN THE ASSUMED LOAN DOCUMENTS TO ALLOW FOR EACH LOAN
ASSUMPTION AND RELEASE, INCLUDING, WITHOUT LIMITATION, SUBMITTING A COMPLETE
APPLICATION TO THE APPLICABLE LENDER FOR ASSUMPTION OF EACH LOAN TOGETHER WITH
ALL DOCUMENTS AND INFORMATION REQUIRED IN CONNECTION THEREWITH (THE “LOAN
ASSUMPTION APPLICATION”).  PURCHASER AGREES TO PROVIDE SELLERS’ REPRESENTATIVE
WITH A COPY OF EACH LOAN ASSUMPTION APPLICATION NO LATER THAN THE LOAN
ASSUMPTION APPLICATION SUBMITTAL DEADLINE AND SHALL PROVIDE EVIDENCE OF ITS
SUBMISSION TO EACH LENDER ON OR BEFORE THE LOAN ASSUMPTION APPLICATION SUBMITTAL
DEADLINE.  PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER IS SOLELY
RESPONSIBLE FOR THE PREPARATION AND SUBMITTAL OF EACH LOAN ASSUMPTION
APPLICATION, INCLUDING THE COLLECTION OF ALL MATERIALS, DOCUMENTS, CERTIFICATES,
FINANCIALS, SIGNATURES, AND OTHER ITEMS REQUIRED TO BE SUBMITTED TO SUCH LENDER
IN CONNECTION WITH EACH LOAN ASSUMPTION APPLICATION.


4.7.4          PURCHASER SHALL COMPLY WITH LENDER’S ASSUMPTION GUIDELINES IN
CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE AND, IF REQUIRED BY THE LENDER,
PURCHASER SHALL CAUSE SUCH OTHER PERSON OR ENTITY REASONABLY ACCEPTABLE TO THE
LENDER, TO EXECUTE AND DELIVER A CUSTOMARY “NON-RECOURSE CARVE-OUT” GUARANTY AND
CUSTOMARY ENVIRONMENTAL INDEMNITY IN FAVOR OF LENDER.  PURCHASER SHALL BE
RESPONSIBLE, AT ITS SOLE COST AND EXPENSE, FOR CORRECTING AND RE-SUBMITTING ANY
DEFICIENCIES NOTED BY SUCH LENDER IN CONNECTION WITH A LOAN ASSUMPTION
APPLICATION NO LATER THAN 3 BUSINESS DAYS AFTER NOTIFICATION FROM SUCH LENDER OF
SUCH DEFICIENCY.  PURCHASER ALSO SHALL PROVIDE SELLERS’ REPRESENTATIVE WITH A
COPY OF ANY CORRESPONDENCE FROM A LENDER WITH RESPECT TO A LOAN ASSUMPTION
APPLICATION NO LATER THAN 3 BUSINESS DAYS AFTER RECEIPT OF SUCH CORRESPONDENCE
FROM SUCH LENDER.  PURCHASER ACKNOWLEDGES THAT A LENDER’S ASSUMPTION GUIDELINES
MAY NOT BE CONSISTENT WITH THE PROVISIONS OF THE APPLICABLE ASSUMED LOAN
DOCUMENTS CONCERNING THE LOAN ASSUMPTION AND RELEASE.  PURCHASER SHALL
COORDINATE WITH SUCH LENDER TO COMPLY WITH THE APPROPRIATE PROVISIONS OF BOTH
THE APPLICABLE ASSUMED LOAN DOCUMENTS AND SUCH LENDER’S ASSUMPTION GUIDELINES IN
ORDER TO ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.


4.7.5          PURCHASER SHALL PAY ALL FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL SERVICING FEES AND CHARGES, TRANSFER FEES, ASSUMPTION FEES,
TITLE FEES, ENDORSEMENT FEES, AND OTHER FEES TO RELEASE EACH SELLER OF ALL
LIABILITY UNDER A LOAN) IMPOSED OR CHARGED BY THE LENDER OR ITS COUNSEL (SUCH
FEES AND EXPENSES COLLECTIVELY BEING REFERRED TO AS THE “ASSUMPTION LENDER
FEES”), IN CONNECTION WITH EACH LOAN ASSUMPTION APPLICATION AND EACH LOAN
ASSUMPTION AND RELEASE.  THE PROVISIONS OF THIS SECTION 4.7.5 SHALL SURVIVE THE
TERMINATION OF THIS CONTRACT AND THE CLOSING.


4.7.6          EACH SELLER SHALL ASSIGN ALL OF ITS RIGHT, TITLE AND INTEREST IN
AND TO ALL RESERVES, IMPOUNDS AND OTHER ACCOUNTS HELD BY LENDER IN CONNECTION
WITH EACH LOAN, AND AT CLOSING, PURCHASER SHALL REIMBURSE THE APPLICABLE SELLER
IN AN AMOUNT EQUAL TO THE BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO
ASSIGNED.  ADDITIONALLY, PURCHASER SHALL BE RESPONSIBLE FOR FUNDING ANY
ADDITIONAL OR INCREASED RESERVES, IMPOUNDS OR ACCOUNTS REQUIRED BY A LENDER TO
BE MAINTAINED BY PURCHASER IN CONNECTION WITH EACH LOAN AFTER THE LOAN
ASSUMPTION AND RELEASE (THE “REQUIRED LOAN FUND AMOUNTS”).


4.7.7          PURCHASER AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO
DELIVER TO EACH LENDER ALL DOCUMENTS AND INFORMATION REQUIRED BY THE ASSUMED
LOAN DOCUMENTS, AND SUCH OTHER INFORMATION OR DOCUMENTATION AS SUCH LENDER
REASONABLY MAY REQUEST, INCLUDING, WITHOUT LIMITATION, FINANCIAL STATEMENTS,
INCOME TAX RETURNS AND OTHER FINANCIAL INFORMATION FOR PURCHASER AND ANY
REQUIRED GUARANTOR.  EACH SELLER AGREES THAT IT WILL COOPERATE WITH PURCHASER
AND THE APPLICABLE LENDER, AT NO COST OR EXPENSE TO SUCH SELLER, IN CONNECTION
WITH PURCHASER’S APPLICATION TO LENDER FOR APPROVAL OF EACH APPLICABLE LOAN
ASSUMPTION AND RELEASE.


4.7.8          IF REQUIRED BY LENDER, NO LATER THAN 10 DAYS AFTER THE EFFECTIVE
DATE, PURCHASER SHALL ORDER A PHASE I ENVIRONMENTAL STUDY FOR EACH PROPERTY
(PREPARED BY AN ENVIRONMENTAL ENGINEER REASONABLY ACCEPTABLE TO EACH APPLICABLE
LENDER), AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE SAME TO BE
DELIVERED TO SELLERS’ REPRESENTATIVE AND LENDER NO LATER THAN 10 DAYS PRIOR TO
THE CLOSING DATE IN CONNECTION WITH AND AS A PRECONDITION TO A LOAN ASSUMPTION
AND RELEASE FOR EACH PROPERTY.


4.7.9          PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE
LOAN ASSUMPTION AND RELEASE ON OR BEFORE THE DATE WHICH IS FORTY-FIVE (45) DAYS
AFTER THE EFFECTIVE DATE (THE “LOAN ASSUMPTION APPROVAL PERIOD”).

4.7.9.1       IF  PURCHASER DOES NOT OBTAIN THE CONSENT OF THE LENDER TO THE
LOAN ASSUMPTION AND RELEASE ON OR BEFORE THE EXPIRATION OF THE LOAN ASSUMPTION
APPROVAL PERIOD, THEN PURCHASER SHALL HAVE THE RIGHT (THE “LOAN ASSUMPTION
EXTENSION RIGHT”), EXERCISABLE BY DELIVERING WRITTEN NOTICE TO SELLER NOT LATER
THAN THREE (3) BUSINESS DAYS PRIOR TO THE EXPIRATION OF THE LOAN ASSUMPTION
APPROVAL PERIOD (THE "LOAN ASSUMPTION PERIOD EXTENSION NOTICE"), TO EXTEND THE
EXPIRATION DATE OF THE LOAN ASSUMPTION APPROVAL PERIOD TO THE DATE WHICH IS
SIXTY (60) DAYS AFTER THE EFFECTIVE DATE FOR THE SOLE PURPOSE OF OBTAINING
LENDER'S APPROVAL OF THE LOAN ASSUMPTION AND RELEASE.

4.7.9.2       IF PURCHASER DOES NOT OBTAIN THE CONSENT OF THE LENDERS TO THE
LOAN ASSUMPTION AND RELEASE ON OR BEFORE THE EXPIRATION OF THE LOAN ASSUMPTION
APPROVAL PERIOD (AS THE SAME MAY BE EXTENDED PURSUANT TO PURCHASER'S LOAN
ASSUMPTION EXTENSION RIGHT), THEN PURCHASER SHALL HAVE THE RIGHT, EXERCISABLE ON
OR BEFORE THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD, TO GIVE ESCROW
AGENT NOTICE TERMINATING THIS CONTRACT IN ITS ENTIRETY WITH RESPECT TO BOTH
PROPERTIES (BUT NOT IN PART WITH RESPECT TO ONE PROPERTY) BASED SOLELY ON THE
FACT THAT THE LOAN ASSUMPTION AND RELEASE HAS NOT BEEN APPROVED BY THE LENDERS.
IF PURCHASER TIMELY EXERCISES SUCH TERMINATION RIGHT, THEN (I) THIS CONTRACT
SHALL BE OF NO FURTHER FORCE AND EFFECT, SUBJECT TO AND EXCEPT FOR THE SURVIVAL
PROVISIONS AND (II) THE FULL DEPOSIT SHALL BE RETURNED TO PURCHASER.

4.7.9.3       IF PURCHASER FAILS TO DELIVER TO SELLER A WRITTEN NOTICE OF
TERMINATION PRIOR TO THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD (AS
THE SAME MAY BE EXTENDED PURSUANT TO PURCHASER'S LOAN ASSUMPTION EXTENSION
RIGHT) IN ACCORDANCE WITH THE TERMS OF THIS SECTION 4.7.9, THEN PURCHASER'S
RIGHT TO TERMINATE THIS CONTRACT UNDER THIS SECTION 4.7.9 SHALL BE PERMANENTLY
WAIVED, THIS CONTRACT SHALL REMAIN IN FULL FORCE AND EFFECT, AND PURCHASER SHALL
HAVE NO FURTHER RIGHT TO TERMINATE THIS CONTRACT ON ACCOUNT OF PURCHASER’S
INABILITY OR FAILURE TO OBTAIN THE LOAN ASSUMPTION AND RELEASE.


4.7.10        PURCHASER SHALL BE IN DEFAULT HEREUNDER IF (A) PURCHASER FAILS TO
SUBMIT A COMPLETE LOAN ASSUMPTION APPLICATION FOR EACH PROPERTY BY THE LOAN
ASSUMPTION APPLICATION SUBMITTAL DEADLINE, OR (B) PURCHASER DOES NOT ELECT TO
TERMINATE THIS CONTRACT PURSUANT TO SECTION 4.7.9.2 AND THEREAFTER PURCHASER
FAILS TO OBTAIN THE LOAN ASSUMPTION AND RELEASE FOR EACH PROPERTY PRIOR TO THE
CLOSING DATE.  IF ANY OF THE EVENTS SET FORTH IN SUBSENTENCES (A) OR (B)
 OCCURS, SELLERS MAY (I) TERMINATE THIS CONTRACT AND THE DEPOSIT SHALL BE
IMMEDIATELY RELEASED BY THE ESCROW AGENT TO SELLERS, OR (II) EXTEND THE TIME FOR
CLOSING FOR ALL PROPERTIES AS REASONABLY DETERMINED BY SELLERS TO PERMIT
PURCHASER TO OBTAIN THE LOAN ASSUMPTION AND RELEASE FOR ONE OR MORE OF THE
PROPERTIES.


4.8       PURCHASER FINANCING.

  Except as otherwise provided in Section 4.7.9 above with respect to the Loan
Assumption and Release, Purchaser assumes full responsibility to obtain the
funds required for settlement, and Purchaser’s acquisition of such funds shall
not be a contingency to the Closing.


ARTICLE V
CLOSING


5.1       CLOSING DATE.


5.1.1          THE CLOSING SHALL OCCUR ON JULY 1, 2009 AT THE TIME SET FORTH IN
SECTION 2.2.4 (THE “CLOSING DATE”) THROUGH AN ESCROW WITH ESCROW AGENT, WHEREBY
SELLERS, PURCHASER AND THEIR ATTORNEYS NEED NOT BE PHYSICALLY PRESENT AT THE
CLOSING AND MAY DELIVER DOCUMENTS BY OVERNIGHT AIR COURIER OR OTHER MEANS. 
NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, EACH SELLER SHALL HAVE THE
OPTION, BY DELIVERING WRITTEN NOTICE TO PURCHASER, TO EXTEND THE CLOSING DATE TO
THE LAST BUSINESS DAY OF THE MONTH IN WHICH THE CLOSING DATE OTHERWISE WOULD
OCCUR PURSUANT TO THE PRECEDING SENTENCE, AND THE EXERCISE OF SUCH OPTION SHALL
EXTEND THE CLOSING DATE FOR ALL PROPERTIES.  IN ADDITION, IF REQUIRED IN ORDER
TO OBTAIN ANY NECESSARY CONSENTS OR APPROVALS PURSUANT TO SECTION 8.2.4, THEN
SELLER MAY EXTEND THE CLOSING DATE TO A DATE NOT LATER THAN THIRTY (30) DAYS
FOLLOWING THE CLOSING DATE SPECIFIED IN THE FIRST SENTENCE OF THIS PARAGRAPH.


5.1.2          NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IF PURCHASER
EXERCISES PURCHASER’S LOAN ASSUMPTION EXTENSION RIGHT, THEN THE CLOSING DATE
SHALL AUTOMATICALLY BE EXTENDED TO THE EARLIER TO OCCUR OF (X) THE DATE WHICH IS
FIFTEEN (15) DAYS AFTER RECEIPT OF LENDER’S APPROVAL OF THE LOAN ASSUMPTION AND
RELEASE AND (Y) THE DATE WHICH IS SEVENTY-FIVE (75) DAYS AFTER THE EFFECTIVE
DATE.  PURCHASER SHALL PROVIDE SELLER WITH WRITTEN NOTICE OF LENDER’S APPROVAL
OF THE LOAN ASSUMPTION AND RELEASE NO LATER THAN TWO (2) DAYS AFTER PURCHASER’S
RECEIPT OF SUCH APPROVAL.


5.1.3          PURCHASER SHALL HAVE THE ONE-TIME RIGHT, BY DELIVERING WRITTEN
NOTICE (“PURCHASER’S ADJOURNMENT NOTICE”) TO SELLER NOT LATER THAN FIVE (5) DAYS
PRIOR TO THE THEN SCHEDULED CLOSING DATE, TO ADJOURN THE CLOSING DATE TO A
BUSINESS DAY NOT LATER THAN 30 DAYS FOLLOWING THE THEN SCHEDULED CLOSING DATE
(I.E., THE CLOSING DATE THEN IN EFFECT, TAKING INTO ACCOUNT ANY PRIOR EXTENSION
OF THE CLOSING DATE PURSUANT TO SECTION 5.1.2 ABOVE), PROVIDED THAT PURCHASER
SHALL, CONCURRENTLY WITH THE DELIVERY OF PURCHASER’S ADJOURNMENT NOTICE, DELIVER
TO ESCROW AGENT AN ADDITIONAL DEPOSIT OF $100,000.00 (THE “ADJOURNMENT
DEPOSIT”).  THE ADJOURNMENT DEPOSIT SHALL BE DEEMED PART OF THE DEPOSIT AND
SHALL BE ALLOCATED EQUALLY TO EACH PROPERTY AND APPLIED TOWARDS THE PURCHASE
PRICE FOR EACH RESPECTIVE PROPERTY.


5.2       SELLER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date, each Seller shall,
with respect to each Property to be conveyed by such Seller hereunder, deliver
to Escrow Agent, each of the following items:


5.2.1          SPECIAL WARRANTY DEED (THE “DEED”) IN THE FORM ATTACHED AS
EXHIBIT B TO PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2          A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3          A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE
“GENERAL ASSIGNMENT”).


5.2.4          AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM
ATTACHED AS EXHIBIT E (THE “LEASES ASSIGNMENT”).


5.2.5          THE VENDOR TERMINATIONS, FORMS OF WHICH HAVE BEEN DELIVERED TO
SELLER PRIOR TO THE EXPIRATION OF THE FEASIBILITY PERIOD, EXECUTED BY SELLER. 
PURCHASER SHALL BE RESPONSIBLE FOR DELIVERING THE VENDOR TERMINATIONS TO THE
VENDORS PROMPTLY AFTER THE CLOSING.


5.2.6          THE APPLICABLE SELLER’S CLOSING STATEMENT.


5.2.7          A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE TO
SUCH SELLER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD
PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO
THE TITLE COMMITMENT.


5.2.8          A CERTIFICATION OF SUCH SELLER’S NON-FOREIGN STATUS PURSUANT TO
SECTION 1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.9          RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SUCH SELLER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.10        UPDATED RENT ROLLS FROM EACH SELLER EFFECTIVE AS OF A DATE NO MORE
THAN 3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE
CONTENT OF SUCH UPDATED RENT ROLLS SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.11        UPDATED PROPERTY CONTRACTS LISTS FROM EACH SELLER EFFECTIVE AS OF
A DATE NO MORE THAN 3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED,
HOWEVER, THAT THE CONTENT OF SUCH UPDATED PROPERTY CONTRACTS LISTS SHALL IN NO
EVENT EXPAND OR MODIFY THE CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE AS
SPECIFIED UNDER SECTION 8.1.


5.2.12        SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THIS CONTRACT.


5.3       PURCHASER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in
Section 2.2.4), Purchaser shall deliver to the Escrow Agent (for disbursement to
the applicable Seller upon the Closing) the following items with respect to each
Property being conveyed at the Closing:


5.3.1          THE FULL PURCHASE PRICE FOR SUCH PROPERTY, WITH CREDIT FOR THE
AMOUNT OF THE DEPOSIT ALLOCATED TO SUCH PROPERTY AND THE LOAN BALANCE APPLICABLE
FOR SUCH PROPERTY, PLUS OR MINUS THE ADJUSTMENTS OR PRORATIONS REQUIRED BY THIS
CONTRACT.


5.3.2          A TITLE AFFIDAVIT OR AN INDEMNITY FORM (PERTAINING TO PURCHASER’S
ACTIVITY ON THE APPLICABLE PROPERTY PRIOR TO CLOSING), REASONABLY ACCEPTABLE TO
PURCHASER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD
PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO
THE TITLE COMMITMENT.


5.3.3          ANY DECLARATION OR OTHER STATEMENT WHICH MAY BE REQUIRED TO BE
SUBMITTED TO THE LOCAL ASSESSOR.


5.3.4          PURCHASER’S CLOSING STATEMENT.


5.3.5          A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.6          A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.7          NOTIFICATION LETTERS TO ALL TENANTS AT SUCH PROPERTY PREPARED AND
EXECUTED BY PURCHASER IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE
DELIVERED TO ALL TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING.


5.3.8          ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.9          RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.10        ALL DOCUMENTS, INSTRUMENTS, GUARANTIES, ASSUMPTION LENDER FEES,
REQUIRED LOAN FUND AMOUNTS, AND OTHER ITEMS OR FUNDS REQUIRED BY THE APPLICABLE
LENDER TO CAUSE THE APPLICABLE LOAN ASSUMPTION AND RELEASE FOR SUCH PROPERTY.


5.3.11        SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THIS CONTRACT.


5.4       CLOSING PRORATIONS AND ADJUSTMENTS.

  The prorations set forth in this Section 5.4 shall be on a
Property-by-Property basis and not between the Properties.


5.4.1          GENERAL.  WITH RESPECT TO EACH PROPERTY, ALL NORMAL AND
CUSTOMARILY PRORATABLE ITEMS, INCLUDING, WITHOUT LIMITATION, COLLECTED RENTS,
OPERATING EXPENSES, PERSONAL PROPERTY TAXES, OTHER OPERATING EXPENSES AND FEES,
SHALL BE PRORATED AS OF THE CLOSING DATE, THE APPLICABLE SELLER BEING CHARGED OR
CREDITED, AS APPROPRIATE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD UP TO
THE CLOSING DATE (AND CREDITED FOR ANY AMOUNTS PAID BY THE APPLICABLE SELLER
ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE, IF ASSUMED BY
PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR CHARGED, AS THE
CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON AND AFTER THE
CLOSING DATE.  EACH SELLER SHALL PREPARE A PRORATION SCHEDULE (THE “PRORATION
SCHEDULE”) OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 PRIOR TO CLOSING.


5.4.2          OPERATING EXPENSES.  WITH RESPECT TO EACH PROPERTY, ALL OF THE
OPERATING, MAINTENANCE, TAXES (OTHER THAN REAL ESTATE TAXES), AND OTHER EXPENSES
INCURRED IN OPERATING SUCH PROPERTY THAT SUCH SELLER CUSTOMARILY PAYS, AND ANY
OTHER COSTS INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR THE MANAGEMENT AND
OPERATION OF SUCH PROPERTY, SHALL BE PRORATED ON AN ACCRUAL BASIS.  EACH SELLER
SHALL PAY ALL SUCH EXPENSES THAT ACCRUE PRIOR TO THE CLOSING DATE AND PURCHASER
SHALL PAY ALL SUCH EXPENSES THAT ACCRUE FROM AND AFTER THE CLOSING DATE.


5.4.3          UTILITIES.  WITH RESPECT TO EACH PROPERTY, THE FINAL READINGS AND
FINAL BILLINGS FOR UTILITIES WILL BE MADE IF POSSIBLE AS OF THE CLOSING DATE, IN
WHICH CASE EACH SELLER SHALL PAY ALL SUCH BILLS AS OF THE CLOSING DATE AND NO
PRORATION SHALL BE MADE AT THE CLOSING WITH RESPECT TO UTILITY BILLS. 
OTHERWISE, A PRORATION SHALL BE MADE BASED UPON THE PARTIES’ REASONABLE GOOD
FAITH ESTIMATE.  EACH SELLER SHALL BE ENTITLED TO THE RETURN OF ANY DEPOSIT(S)
POSTED BY IT WITH ANY UTILITY COMPANY, AND SUCH SELLER SHALL NOTIFY EACH UTILITY
COMPANY SERVING ITS PROPERTY TO TERMINATE ITS ACCOUNT, EFFECTIVE AS OF NOON ON
THE CLOSING DATE.


5.4.4          REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES
FOR A PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF SUCH PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING.


5.4.5          PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE
OBLIGATIONS UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER,
OPERATING EXPENSES SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6          LEASES.

5.4.6.1 WITH RESPECT TO EACH PROPERTY, ALL COLLECTED RENT (WHETHER FIXED MONTHLY
RENTALS, ADDITIONAL RENTALS, ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING
COST PASS-THROUGHS OR OTHER SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE
LEASES), INCOME AND EXPENSES FROM ANY PORTION OF A PROPERTY SHALL BE PRORATED AS
OF THE CLOSING DATE.  PURCHASER SHALL RECEIVE ALL COLLECTED RENT AND INCOME
ATTRIBUTABLE TO DATES FROM AND AFTER THE CLOSING DATE.  EACH SELLER SHALL
RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING
DATE.  NOTWITHSTANDING THE FOREGOING, NO PRORATIONS SHALL BE MADE IN RELATION TO
EITHER (A) NON-DELINQUENT RENTS WHICH HAVE NOT BEEN COLLECTED AS OF THE CLOSING
DATE, OR (B) DELINQUENT RENTS EXISTING, IF ANY, AS OF THE CLOSING DATE (THE
FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE “UNCOLLECTED RENTS”).  IN
ADJUSTING FOR UNCOLLECTED RENTS, NO ADJUSTMENTS SHALL BE MADE IN A SELLER’S
FAVOR FOR RENTS WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT
PURCHASER SHALL PAY TO SUCH SELLER SUCH ACCRUED UNCOLLECTED RENTS AS AND WHEN
COLLECTED BY PURCHASER.  PURCHASER AGREES TO BILL TENANTS OF THE PROPERTIES FOR
ALL UNCOLLECTED RENTS AND TO TAKE REASONABLE ACTIONS TO COLLECT UNCOLLECTED
RENTS.  NOTWITHSTANDING THE FOREGOING, PURCHASER’S OBLIGATION TO COLLECT
UNCOLLECTED RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS OF NOT MORE THAN 90 DAYS
PAST DUE, AND PURCHASER’S COLLECTION OF RENTS SHALL BE APPLIED, FIRST, TOWARDS
CURRENT RENT DUE AND OWING UNDER THE LEASES, AND, SECOND, TO UNCOLLECTED RENTS. 
AFTER THE CLOSING, EACH SELLER SHALL CONTINUE TO HAVE THE RIGHT, BUT NOT THE
OBLIGATION, IN ITS OWN NAME, TO DEMAND PAYMENT OF AND TO COLLECT UNCOLLECTED
RENTS OWED TO SUCH SELLER BY ANY TENANT, WHICH RIGHT SHALL INCLUDE, WITHOUT
LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL ACTIONS OR PROCEEDINGS
AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL NOT
CONSTITUTE A WAIVER BY ANY SELLER OF SUCH RIGHT; PROVIDED HOWEVER, THAT THE
FOREGOING RIGHT OF EACH SELLER SHALL BE LIMITED TO ACTIONS SEEKING MONETARY
DAMAGES AND, IN NO EVENT, SHALL ANY SELLER SEEK TO EVICT ANY TENANTS IN ANY
ACTION TO COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH EACH
SELLER IN CONNECTION WITH ALL EFFORTS BY SUCH SELLER TO COLLECT SUCH UNCOLLECTED
RENTS AND TO TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE
NECESSARY TO CARRY OUT THE INTENTION OF THE FOREGOING, INCLUDING, WITHOUT
LIMITATION, THE DELIVERY TO EACH SELLER, WITHIN 7 DAYS AFTER A WRITTEN REQUEST,
OF ANY RELEVANT BOOKS AND RECORDS (INCLUDING, WITHOUT LIMITATION, RENT
STATEMENTS, RECEIPTED BILLS AND COPIES OF TENANT CHECKS USED IN PAYMENT OF SUCH
RENT), THE EXECUTION OF ANY AND ALL CONSENTS OR OTHER DOCUMENTS, AND THE
UNDERTAKING OF ANY ACT REASONABLY NECESSARY FOR THE COLLECTION OF SUCH
UNCOLLECTED RENTS BY SUCH SELLER; PROVIDED, HOWEVER, THAT PURCHASER’S OBLIGATION
TO COOPERATE WITH A SELLER PURSUANT TO THIS SENTENCE SHALL NOT OBLIGATE
PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN EXISTING TENANT OR EVICT ANY
EXISTING TENANT FROM A PROPERTY.

5.4.6.2 AT CLOSING, WITH RESPECT TO EACH PROPERTY, PURCHASER SHALL RECEIVE A
CREDIT AGAINST THE APPLICABLE PURCHASE PRICE IN AN AMOUNT EQUAL TO THE RECEIVED
AND UNAPPLIED BALANCE OF ALL CASH (OR CASH EQUIVALENT) TENANT DEPOSITS,
INCLUDING, BUT NOT LIMITED TO, SECURITY, DAMAGE OR OTHER REFUNDABLE DEPOSITS
PAID BY ANY OF THE TENANTS TO SECURE THEIR RESPECTIVE OBLIGATIONS UNDER THE
LEASES, TOGETHER, IN ALL CASES, WITH ANY INTEREST PAYABLE TO THE TENANTS
THEREUNDER AS MAY BE REQUIRED BY THEIR RESPECTIVE TENANT LEASE OR STATE LAW (THE
“TENANT SECURITY DEPOSIT BALANCE”).  ANY CASH (OR CASH EQUIVALENTS) HELD BY A
SELLER WHICH CONSTITUTES THE TENANT SECURITY DEPOSIT BALANCE SHALL BE RETAINED
BY THE APPLICABLE SELLER IN EXCHANGE FOR THE FOREGOING CREDIT AGAINST THE
APPLICABLE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY SUCH SELLER PURSUANT
TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING), BUT THE
OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE NONETHELESS SHALL
BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE SHALL NOT INCLUDE
ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO ANY SELLER, EITHER
PURSUANT TO THE LEASES OR OTHERWISE.


5.4.7          EXISTING LOANS.  EACH SELLER SHALL BE RESPONSIBLE FOR ALL
PRINCIPAL REQUIRED TO BE PAID UNDER THE TERMS OF THE NOTE APPLICABLE TO ITS
PROPERTY PRIOR TO CLOSING, TOGETHER WITH ALL INTEREST ACCRUED UNDER SUCH NOTE
PRIOR TO CLOSING, ALL OF WHICH MAY BE A CREDIT AGAINST THE PURCHASE PRICE FOR
ITS PROPERTY AS PROVIDED IN SECTION 2.2.3.  PURCHASER SHALL BE RESPONSIBLE FOR
ALL ASSUMPTION LENDER FEES, REQUIRED LOAN FUND AMOUNTS, AND ALL OTHER FEES,
PENALTIES, INTEREST AND OTHER AMOUNTS DUE AND OWING UNDER THE ASSUMED LOAN
DOCUMENTS AS A RESULT OF ANY LOAN ASSUMPTION AND RELEASE.  AS SET FORTH IN
SECTION 4.7.6, ANY EXISTING RESERVES, IMPOUNDS AND OTHER ACCOUNTS MAINTAINED IN
CONNECTION WITH THE APPLICABLE LOAN SHALL BE ASSIGNED TO PURCHASER, AND AT
CLOSING, PURCHASER REIMBURSE THE APPLICABLE SELLER IN AN AMOUNT EQUAL TO THE
BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED.


5.4.8          INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTIES UNTIL 11:59 P.M. THE DAY PRIOR TO THE
CLOSING DATE, AFTER WHICH TIME THE RISK OF LOSS SHALL PASS TO PURCHASER AND
PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING ITS OWN INSURANCE THEREAFTER.


5.4.9          EMPLOYEES.  EACH SELLER AND SUCH SELLER’S MANAGER’S AND ON-SITE
EMPLOYEES FOR ALL PROPERTIES SHALL HAVE THEIR EMPLOYMENT AT THE APPLICABLE
PROPERTY TERMINATED AS OF THE CLOSING DATE.


5.4.10        CLOSING COSTS.  WITH RESPECT TO EACH PROPERTY, PURCHASER SHALL PAY
(A) THE COST OF RECORDING ANY INSTRUMENTS REQUIRED TO DISCHARGE ANY LIENS OR
ENCUMBRANCES AGAINST SUCH PROPERTY, (B) ONE-HALF OF ANY PREMIUMS OR FEES
REQUIRED TO BE PAID BY PURCHASER WITH RESPECT TO THE APPLICABLE TITLE POLICY
PURSUANT TO SECTION 4.1, (C) ALL COSTS OF ANY ENDORSEMENTS TO THE TITLE POLICY,
(D) ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT AND (E) ALL
DOCUMENTARY STAMP TAXES DUE IN CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE. 
EACH SELLER SHALL PAY (A) THE DOCUMENTARY STAMP TAXES DUE IN CONNECTION WITH THE
TRANSFER OF ITS PROPERTY AND THE RECORDING OF THE DEED, (B) ONE-HALF (1/2) OF
ANY PREMIUMS OR FEES REQUIRED TO BE PAID BY PURCHASER WITH RESPECT TO THE
APPLICABLE TITLE POLICY PURSUANT TO SECTION 4.1 AND (C) ONE-HALF OF THE
CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT.


5.4.11        UTILITY CONTRACTS.  IF ANY SELLER HAS ENTERED INTO AN AGREEMENT
FOR THE PURCHASE OF ELECTRICITY, GAS OR OTHER UTILITY SERVICE FOR ITS PROPERTY
OR A GROUP OF PROPERTIES (INCLUDING SUCH PROPERTY) (A “UTILITY CONTRACT”), OR AN
AFFILIATE OF SUCH SELLER HAS ENTERED INTO A UTILITY CONTRACT, EITHER (A)
PURCHASER EITHER SHALL ASSUME THE UTILITY CONTRACT WITH RESPECT TO SUCH
PROPERTY, OR (B) THE REASONABLY CALCULATED COSTS OF THE UTILITY CONTRACT
ATTRIBUTABLE TO SUCH PROPERTY FROM AND AFTER THE CLOSING SHALL BE PAID TO THE
APPLICABLE SELLER AT THE CLOSING AND SUCH SELLER SHALL REMAIN RESPONSIBLE FOR
PAYMENTS UNDER THE UTILITY CONTRACT.


5.4.12        POSSESSION.  POSSESSION OF EACH PROPERTY, SUBJECT TO THE LEASES,
PROPERTY CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS,
SHALL BE DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL
ITEMS TO BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT
REASONABLY AVAILABLE TO EACH SELLER, ORIGINALS OR COPIES OF ITS LEASES AND
PROPERTY CONTRACTS, LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS
TO THE PROPERTY, AND SUCH SELLER’S BOOKS AND RECORDS RELATING TO ITS PROPERTY TO
BE CONVEYED BY SUCH SELLER (OTHER THAN PROPRIETARY INFORMATION) (COLLECTIVELY,
“SELLER’S PROPERTY-RELATED FILES AND RECORDS”) REGARDING THE APPLICABLE PROPERTY
SHALL BE MADE AVAILABLE TO PURCHASER AT SUCH PROPERTY AFTER THE CLOSING. 
PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN 3 YEARS AFTER THE CLOSING (THE
“RECORDS HOLD PERIOD”), TO (A) PROVIDE AND ALLOW THE APPLICABLE SELLER
REASONABLE ACCESS TO SELLER’S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF
INSPECTION AND COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND PRESERVE
SELLER’S PROPERTY-RELATED FILES AND RECORDS.


5.5       POST CLOSING ADJUSTMENTS.

  Purchaser or a Seller may request that Purchaser and such Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items for any Property (a) after the expiration of 60 days after
Closing, or (b) subject to such 60-day period, unless such items exceed
$5,000.00 in magnitude (either individually or in the aggregate) with respect to
such Property.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1       SELLER’S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials (other than as set forth in Sections 6.1.5, 6.1.6 or 6.1.7), or which
is otherwise known by Purchaser prior to the Closing, each Seller, individually
and severally with respect only to itself and its Property, represents and
warrants to Purchaser the following (collectively, the “Seller’s
Representations”) as of the Effective Date and as of the Closing Date; provided
that Purchaser’s remedies if any such Seller’s Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1:


6.1.1          SUCH SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF ITS FORMATION SET FORTH ABOVE; AND, SUBJECT TO SECTION
8.2.4 AND THE RECEIPT OF ALL APPROVALS REQUIRED FROM THE APPLICABLE LENDER FOR
THE LOAN ASSUMPTION AND RELEASE FOR SUCH SELLER’S PROPERTY, HAS OR AT THE
CLOSING SHALL HAVE THE ENTITY POWER AND AUTHORITY TO SELL AND CONVEY ITS
PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE EXECUTED BY SUCH SELLER AND PRIOR TO
THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL CORPORATE, PARTNERSHIP, LIMITED
LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS REQUIRED FOR THE EXECUTION AND
DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS CONTRACT.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND
CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS,
CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO
WHICH SUCH SELLER IS A PARTY OR BY WHICH SUCH SELLER IS OTHERWISE BOUND, WHICH
CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON SUCH
SELLER’S ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR
ON THE PROPERTY.  SUBJECT TO SECTION 8.2.4, THIS CONTRACT IS A VALID AND BINDING
AGREEMENT AGAINST SUCH SELLER IN ACCORDANCE WITH ITS TERMS;


6.1.2          SUCH SELLER IS NOT A “FOREIGN PERSON,” AS THAT TERM IS USED AND
DEFINED IN THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3          TO SUCH SELLER’S KNOWLEDGE, THERE ARE NO ACTIONS, PROCEEDINGS,
LITIGATION OR GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING
OR THREATENED IN WRITING AGAINST SUCH SELLER’S PROPERTY, WHICH WILL ADVERSELY
IMPACT THE PROPERTY;


6.1.4          TO SUCH SELLER’S KNOWLEDGE, SUCH SELLER HAS NOT RECEIVED ANY
WRITTEN NOTICE OF ANY MATERIAL DEFAULT BY SUCH SELLER UNDER ANY OF ITS PROPERTY
CONTRACTS THAT WILL NOT BE TERMINATED ON THE CLOSING DATE;


6.1.5          TO SELLER’S KNOWLEDGE, THE MATERIALS DELIVERED TO PURCHASER AND
THAT HAVE BEEN PREPARED BY SELLER (AS OPPOSED TO MATERIALS PREPARED BY ANY THIRD
PARTIES) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


6.1.6          TO SUCH SELLER’S KNOWLEDGE, THE APPLICABLE RENT ROLL (AS UPDATED
PURSUANT TO SECTION 5.2.9 IS ACCURATE IN ALL MATERIAL RESPECTS; AND


6.1.7          TO SUCH SELLER’S KNOWLEDGE, THE APPLICABLE PROPERTY CONTRACTS
LIST (AS UPDATED PURSUANT TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL
RESPECTS.


6.2       AS-IS.

  Except for Seller’s Representations, each Property is expressly purchased and
sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The Purchase Price for each
Property and the terms and conditions set forth herein are the result of
arm’s-length bargaining between entities familiar with transactions of this
kind, and said price, terms and conditions reflect the fact that Purchaser shall
have the benefit of, and is not relying upon, any information provided by
Sellers or Broker or statements, representations or warranties, express or
implied, made by or enforceable directly against Sellers or Broker, including,
without limitation, any relating to the value of any Property, the physical or
environmental condition of any Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of any Property with any regulation, or any other attribute or matter
of or relating to any Property (other than any covenants of title contained in
the Deed conveying a Property and Seller’s Representations with respect to such
Property).  Purchaser agrees that Sellers shall not be responsible or liable to
Purchaser for any defects, errors or omissions, or on account of any conditions
affecting the Properties.  Purchaser, its successors and assigns, and anyone
claiming by, through or under Purchaser, hereby fully releases each of Seller’s
Indemnified Parties from, and irrevocably waives its right to maintain, any and
all claims and causes of action that it or they may now have or hereafter
acquire against any of Seller’s Indemnified Parties with respect to any and all
Losses arising from or related to any defects, errors, omissions or other
conditions affecting the Properties.  Purchaser represents and warrants that, as
of the date hereof and as of the Closing Date, it has and shall have reviewed
and conducted such independent analyses, studies (including, without limitation,
environmental studies and analyses concerning the presence of lead, asbestos,
water intrusion and/or fungal growth and any resulting damage, PCBs and radon in
and about the Properties), reports, investigations and inspections as it deems
appropriate in connection with the Properties.  If Sellers provide or have
provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Properties, including, without
limitation, the offering prepared by Broker, Purchaser and Sellers agree that
Sellers have done so or shall do so only for the convenience of the parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against any of Seller’s Indemnified Parties.  Purchaser
acknowledges and agrees that no representation has been made and no
responsibility is assumed by Sellers with respect to current and future
applicable zoning or building code requirements or the compliance of the
Properties with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Properties, the continuation of
contracts, continued occupancy levels of the Properties, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, each Seller shall have the
right, but not the obligation, to enforce its rights against any and all of its
Property occupants, guests or tenants within the normal course of business. 
Purchaser agrees that the departure or removal, prior to Closing, of any of such
guests, occupants or tenants shall not be the basis for, nor shall it give rise
to, any claim on the part of Purchaser, nor shall it affect the obligations of
Purchaser under this Contract in any manner whatsoever; and Purchaser shall
close title and accept delivery of the applicable Deed with or without such
tenants in possession and without any allowance or reduction in the applicable
Purchase Price under this Contract.


6.3       SURVIVAL OF SELLER’S REPRESENTATIONS.

  Sellers and Purchaser agree that Seller’s Representations shall survive
Closing for a period of 9 months (the “Survival Period”).  No Seller shall have
liability after the Survival Period with respect to any of its Seller’s
Representations contained herein except to the extent that Purchaser has
requested arbitration against such Seller during the Survival Period for breach
of any of such Seller’s Representations.  Each Seller shall be liable only for
the breach of its own Seller’s Representations.  Further, the liability for each
Seller for breach of its Seller’s Representations shall be limited to, and
capped at, $500,000 for such Seller’s Property for which a breach of Seller’s
Representations occurred, on a Property-by-Property basis if a Seller is selling
more than one Property.  Such cap on liability shall apply for any individual
breach or in the aggregate for all breaches of such Seller’s Representations
with respect to such Property.  Purchaser shall not be entitled to bring any
claim for a breach of Seller’s Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser for a
Property exceeds $5,000.  In the event that a Seller breaches any representation
contained in Section 6.1 and Purchaser had knowledge of such breach prior to the
Closing Date, and elected to close regardless, Purchaser shall be deemed to have
waived any right of recovery, and such Seller shall not have any liability in
connection therewith.


6.4       DEFINITION OF SELLER’S KNOWLEDGE.

  Any representations and warranties made “to the knowledge of such Seller”
shall not be deemed to imply any duty of inquiry.  For purposes of this
Contract, the term Seller’s “knowledge” shall mean and refer only to actual
knowledge of the Designated Employees of such Seller and shall not be construed
to refer to the knowledge of any other partner, officer, director, agent,
employee or representative of such Seller, or any affiliate of such Seller, or
to impose upon such Designated Employees any duty to investigate the matter to
which such actual knowledge or the absence thereof pertains, or to impose upon
such Designated Employees any individual personal liability. 


6.5       REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Sellers to enter into this Contract and to
consummate the sale and purchase of the Properties in accordance herewith,
Purchaser represents and warrants to Sellers the following as of the Effective
Date and as of the Closing Date:


6.5.1          PURCHASER IS A [TYPE ENTITY] DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF [PURCHASER’S STATE].


6.5.2          PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER’S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE EFFECT ON PURCHASER’S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3          NO PENDING LITIGATION OR LITIGATION THREATENED IN WRITING EXISTS
WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER’S OBLIGATIONS OR COVENANTS TO SELLERS.


6.5.4          OTHER THAN SELLER’S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON
ANY REPRESENTATION OR WARRANTY MADE BY SELLERS OR ANY REPRESENTATIVE OF SELLERS
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTIES.


6.5.5          THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE
CLOSING, HAVE ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING
INTEREST IN PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO
SECTION 13.3, ACQUIRES ANY PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY
AFFILIATE OF PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE)
THE BROKER OR ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR
INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6          PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7          TO PURCHASER’S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR
BROKERS OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8          THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLERS
UNDER THIS CONTRACT ARE NOT THE PROPERTY OF, OR ARE NOT BENEFICIALLY OWNED,
DIRECTLY OR INDIRECTLY, BY A PROHIBITED PERSON.


6.5.9          THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY
18 U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTIES


7.1       LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business each Seller may, with respect to its Property, enter
into new Property Contracts, new Leases, renew existing Leases or modify,
terminate or accept the surrender or forfeiture of any of the Leases, modify any
Property Contracts so long as such Property Contract is (a) not extended past
the Closing unless expressly authorized by Purchaser or (b) terminable on not
more than thirty (30) days’ notice without penalty, or institute and prosecute
any available remedies for default under any Lease or Property Contract without
first obtaining the written consent of Purchaser; provided, however, each Seller
agrees that any such new Property Contracts or any new or renewed Leases shall
not have a term in excess of 1 year without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed.


7.2       GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, each Seller shall
operate its Property after the Effective Date in the ordinary course of
business, and except as necessary in such Seller’s sole discretion to address
(a) any life or safety issue at its Property or (b) any other matter which in
such Seller’s reasonable discretion materially adversely affects the use,
operation or value of such Property, such Seller will not make any material
alterations to its Property or remove any material Fixtures and Tangible
Personal Property without the prior written consent of Purchaser which consent
shall not be unreasonably withheld, conditioned or delayed.


7.3       LIENS.

  Other than utility easements and temporary construction easements granted by a
Seller in the ordinary course of business, each Seller covenants that it will
not create or cause any lien or encumbrance to attach to its Property between
the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.


7.4       TAX REDUCTION PROCEEDINGS

  If any tax reduction proceedings, tax protest proceedings or tax assessment
appeals for any one or more of the Properties, relating to any fiscal years
through and including fiscal year 2009, are pending at the time of the Closing,
Sellers reserve and shall have the right to continue to prosecute and/or settle
the same without the consent of Purchaser.  Currently, tax appeals are pending
for each Property.  Each Seller hereby reserves and shall have the exclusive
right, at any time after the Closing Date for such Seller’s Property, to
institute a tax reduction proceeding, tax protest proceeding or tax assessment
appeal for such Property with respect to fiscal year 2009 (which taxes are being
adjusted hereunder on an accrual basis, but are payable to the taxing
authorities in 2010), and each Seller shall have the right to continue to
prosecute and/or settle the same without the consent of Purchaser.  Purchaser
agrees that it shall not independently institute any such tax reduction
proceedings, tax protests or tax assessment appeals for any one or more of the
Properties with respect to the 2009 tax year.  Purchaser shall cooperate with
Sellers, at Sellers’ sole cost and expense, in connection with the prosecution
and/or settlement of any such tax reduction proceedings, tax protests or tax
assessment appeals, including executing such documents as Sellers may reasonably
request in order for Sellers to prosecute and/or settle any such proceedings. 
Any refunds or savings in the payment of taxes resulting from such tax reduction
proceedings, tax protests or tax assessment appeals applicable to the period
prior to the Closing Date for a Property shall belong to the Seller of such
Property, and any refunds or savings in the payment of taxes applicable to the
period from and after the Closing Date for such Property shall belong to
Purchaser. All attorneys’ fees and other expenses incurred in obtaining such
refunds or savings shall be apportioned between the applicable Seller and
Purchaser in proportion to the gross amount of such refunds or savings payable
to the applicable Seller and Purchaser, respectively, except that Purchaser’s
liability for such fees and other expenses shall not exceed the refund or
savings so obtained.  The provisions of this Section 7.4 shall survive the
applicable Closing for each Property.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1       PURCHASER’S CONDITIONS TO CLOSING.

  Purchaser’s obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1          ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLERS TO
PURCHASER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.1.2          EACH OF SELLER’S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE;


8.1.3          EACH SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN
ALL MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SUCH SELLER HEREUNDER;


8.1.4          NO SELLER NOR ANY OF SELLER’S GENERAL PARTNERS SHALL BE A DEBTOR
IN ANY BANKRUPTCY PROCEEDING NOR SHALL HAVE BEEN IN THE LAST 6 MONTHS A DEBTOR
IN ANY BANKRUPTCY PROCEEDING; AND


8.1.5          TITLE INSURER SHALL BE COMMITTED (SUBJECT ONLY TO THE RECEIPT OF
THE APPLICABLE TITLE INSURANCE PREMIUMS) TO ISSUE THE TITLE POLICY SUBJECT ONLY
TO THE PERMITTED EXCEPTIONS.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser’s obligation to Close except as expressly set forth in this
Section 8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is
not met, Purchaser may (a) waive any of the foregoing conditions and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price
for any Property, or (b) notify Sellers’ Representative in writing of
Purchaser’s decision to terminate this Contract in its entirety with respect to
both Properties (but not in part with respect to one Property) (a “Termination
Notice”), whereupon the Deposit shall be returned to Purchaser.  If the
condition set forth in Section 8.1.2 is not met, Seller shall not be in default
pursuant to Section 10.2, and Purchaser may, as its sole and exclusive remedy
either (x) provide a Termination Notice to Sellers’ Representative or (y) waive
such condition and proceed to Closing on the Closing Date with no offset or
deduction from the Purchase Price for any Property.


8.2       SELLERS’ CONDITIONS TO CLOSING.

  Without limiting any of the rights of any Seller elsewhere provided for in
this Contract, each Seller’s obligation to close with respect to conveyance of
its Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1          ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY
PURCHASER TO SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF
SHALL HAVE BEEN DELIVERED;


8.2.2          EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF
PURCHASER CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE
CLOSING DATE;


8.2.3          PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN
ALL MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4          SIENNA SELLER HAS INFORMED PURCHASER THAT IN CONNECTION WITH THE
SALE OF THE PROPERTY PURSUANT TO THIS CONTRACT, SIENNA SELLER IS REQUIRED TO
FILE AN INFORMATION STATEMENT WITH THE UNITED STATES SECURITIES EXCHANGE
COMMISSION (THE “SEC”) PURSUANT TO RULE 14(C) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “INFORMATION STATEMENT”).  SIENNA SELLER SHALL FILE THE
INFORMATION STATEMENT WITH THE SEC AFTER THE EFFECTIVE DATE.  IT SHALL BE A
CONDITION TO SIENNA SELLER’S CLOSING OBLIGATIONS HEREUNDER THAT (A) EITHER (X)
SIENNA SELLER HAS NOT RECEIVED ANY COMMENTS ON THE INFORMATION STATEMENT FROM
SEC FOR A PERIOD OF 10 BUSINESS DAYS AFTER THE INFORMATION STATEMENT HAS BEEN
FILED WITH THE SEC OR (Y) IF SIENNA SELLER HAS RECEIVED COMMENTS FROM THE SEC
WITHIN SUCH 10 BUSINESS DAY PERIOD, SUCH COMMENTS HAVE BEEN ADDRESSED TO THE
SATISFACTION OF THE SEC AND THE SEC HAS CONFIRMED THAT IT HAS NO FURTHER
COMMENTS TO THE INFORMATION STATEMENT AND (B) THEREAFTER THE INFORMATION
STATEMENT HAS BEEN DELIVERED TO EACH OF THE LIMITED PARTNERS OF SIENNA SELLER
AND A PERIOD OF NOT LESS THAN 20 DAYS HAS EXPIRED;


8.2.5          WITH RESPECT TO EACH PROPERTY, THE APPLICABLE LOAN ASSUMPTION AND
RELEASE SHALL HAVE OCCURRED; AND


8.2.6          THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER.

If any of the foregoing conditions in Sections 8.2.1 through 8.2.5. to a
Seller’s obligation to close with respect to conveyance of its Property under
this Contract are not met, Sellers may (a) waive any of the foregoing conditions
and proceed to Closing on the Closing Date, (b) terminate this Contract in its
entirety with respect to both Properties (but not in part with respect to one
Property), and, if such failure constitutes a default by Purchaser, exercise any
of its remedies under Section 10.1.  The termination of this Contract pursuant
to this Section 8.2 shall be exercised by written notice from Sellers’
Representative to Purchaser by 12:00 p.m. of the Closing Date.


ARTICLE IX
BROKERAGE


9.1       INDEMNITY.

  Each Seller, severally and individually, represents and warrants to Purchaser
that it has dealt only with Jamie B. May, c/o Marcus & Millichap, 100 North
Tampa Street, Suite 1620, Tampa, Florida 33602 (“Broker”) in connection with
this Contract.  Each Seller, severally and individually, and Purchaser each
represents and warrants to the other that, other than Broker, it has not dealt
with or utilized the services of any other real estate broker, sales person or
finder in connection with this Contract, and each party agrees to indemnify,
hold harmless, and, if requested in the sole and absolute discretion of the
indemnitee, defend (with counsel approved by the indemnitee) the other party
from and against all Losses relating to brokerage commissions and finder’s fees
arising from or attributable to the acts or omissions of the indemnifying
party.  The terms and provisions of this Section 9.1 shall survive the Closing
or any termination of this Contract.


9.2       BROKER COMMISSION.

  If the Closing occurs, each Seller agrees to pay Broker a commission according
to the terms of a separate contract.  Broker shall not be deemed a party or
third party beneficiary of this Contract.  As a condition to each Seller’s
obligation to pay the commission, Broker shall execute the signature page for
Broker attached hereto solely for purposes of confirming the matters set forth
therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1     PURCHASER DEFAULT.

  If Purchaser defaults in its obligations hereunder to (a) deliver the
Additional Deposit (or any other deposit or payment required of Purchaser
hereunder except for the Initial Deposit), (b) deliver to Sellers the deliveries
specified under Section 5.3 on the date required thereunder, or (c) deliver the
Purchase Price for each Property at the time required by Section 2.2.4 and close
on the purchase of the Properties on the Closing Date, then, immediately and
without the right to receive notice or to cure pursuant to Section 2.3.3,
Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
amount of the Deposit allocated to such Property to each Seller, and neither
party shall be obligated to proceed with the purchase and sale of the
Properties.  If Purchaser defaults in its obligation hereunder to deliver the
Initial Deposit within two (2) Business Days following the Effective Date, then
immediately and without the right to receive notice or to cure pursuant to
Section 2.3.3, this Contract shall terminate and neither party shall be
obligated to proceed with the purchase and sale of the Properties.  If Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Sellers’ Representative, then Purchaser shall forfeit the Deposit,
and the Escrow Agent shall deliver the amount of the Deposit allocated to such
Property to each Seller, and neither party shall be obligated to proceed with
the purchase and sale of the Property.  The Deposit is liquidated damages and
recourse to the Deposit is, except for Purchaser’s indemnity and confidentiality
obligations hereunder, Sellers’ sole and exclusive remedy for Purchaser’s
failure to perform its obligation to purchase the Properties or breach of a
representation or warranty.  Sellers expressly waive the remedies of specific
performance and additional damages for such default by Purchaser.  SELLERS AND
PURCHASER ACKNOWLEDGE THAT SELLERS’ DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND
THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLERS’ DAMAGES RESULTING FROM A
DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLERS AND
PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE
THE AMOUNT OF DAMAGES DUE SELLERS, AND SHALL BE SELLERS’ EXCLUSIVE REMEDY
AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO A
BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO PURCHASER’S INDEMNITY
AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


10.2     SELLER DEFAULT.

  If a Seller, prior to the Closing, defaults in its covenants or obligations
under this Contract, including to sell its Property as required by this Contract
and such default continues for more than 10 days after written notice from
Purchaser, then, at Purchaser’s election and as Purchaser’s sole and exclusive
remedy, Purchaser may either (a) subject to the Conditions below, seek specific
performance of the defaulting Seller’s obligations to deliver its Deed pursuant
to this Contract (but not damages), or (b) terminate this Contract in its
entirety with respect to both Properties (but not in part with respect to one
Property).  If this Contract is terminated, Purchaser shall recover the Deposit
and Purchaser may recover, as its sole recoverable damages (but without limiting
its right to receive a refund of the Deposit), its direct and actual
out-of-pocket expenses and costs (documented by paid invoices to third parties)
in connection with the Properties, which damages shall not exceed $50,000 per
Property.  Purchaser may seek specific performance of defaulting Seller’s
obligation to deliver the Deed pursuant to this Contract only if, as a condition
precedent to initiating such litigation for specific performance, Purchaser
first shall (i) deliver all Purchaser Closing documents to Escrow Agent in
accordance with the requirements of this Contract, including, without
limitation, Section 5.3 (with the exception of Section 5.3.1); (ii) not
otherwise be in default under this Contract; and (iii) file suit therefor with
the court on or before the 90th day after the Closing Date.  If this Contract is
terminated in whole or in part, Purchaser agrees that it shall promptly deliver
to each Seller an assignment of all of Purchaser’s right, title and interest in
and to (together with possession of) all plans, studies, surveys, reports, and
other materials paid for with the out-of-pocket expenses reimbursed by Sellers
pursuant to the foregoing sentence.  SELLERS AND PURCHASER FURTHER AGREE THAT
THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE
PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER’S
EXCLUSIVE REMEDY AGAINST SELLERS, BOTH AT LAW AND IN EQUITY ARISING FROM OR
RELATED TO A BREACH BY ANY SELLER OF ITS REPRESENTATIONS, WARRANTIES, OR
COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER
ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF
WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLERS FOR ANY BREACH BY A SELLER, OF
ITS REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS OBLIGATIONS UNDER THIS
CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR
ANY LIEN AGAINST ANY PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO
SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AND IS DILIGENTLY
PURSUING AN ACTION SEEKING SUCH REMEDY.

 


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1     MAJOR DAMAGE.

  In the event that a Property is damaged or destroyed by fire or other casualty
prior to Closing, and the cost for demolition, site cleaning, restoration,
replacement, or other repairs (collectively, the “Repairs”) is more than the
Applicable Damage Amount, then the applicable Seller shall have no obligation to
make such Repairs, and shall notify Purchaser in writing of such damage or
destruction (the “Damage Notice”).  Within 10 days after Purchaser’s receipt of
the Damage Notice, Purchaser may provide a Termination Notice to Sellers’
Representative to terminate this Contract in its entirety with respect to both
Properties (but not in part with respect to one Property).


11.2     MINOR DAMAGE.

  In the event that a Property is damaged or destroyed by fire or other casualty
prior to the Closing, and the cost of Repairs is equal to or less than the
Applicable Damage Amount, then this transaction shall be closed in accordance
with Section 11.3, notwithstanding such casualty.  In such event, applicable
Seller may at its election endeavor to make such Repairs to the extent of any
recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of applicable Seller’s
election to commence such Repairs, or applicable Seller’s ability to complete
such Repairs prior to Closing, this transaction shall be closed in accordance
with Section 11.3 below.


11.3     CLOSING.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at applicable Seller’s election, either (i) for the full
Purchase Price, notwithstanding any such casualty, in which case Purchaser
shall, at Closing, execute and deliver an assignment and assumption (in a form
reasonably required by the applicable Seller) of such Seller’s rights and
obligations with respect to the insurance claim related to such casualty, and
thereafter Purchaser shall receive all insurance proceeds pertaining to such
claim, less any amounts which may already have been spent by applicable Seller
for Repairs (plus a credit against the Purchase Price at Closing in the amount
of any deductible payable by applicable Seller in connection therewith); or (ii)
for the full Purchase Price less a credit to Purchaser in the amount necessary
to complete such Repairs (less any amounts which may already have been spent by
applicable Seller for Repairs).


11.4     REPAIRS.

  To the extent that applicable Seller elects to commence any Repairs prior to
Closing, then applicable Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing.  To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by applicable
Seller in connection with such Repairs. 


ARTICLE XII
EMINENT DOMAIN


12.1     EMINENT DOMAIN.

  If, at the time of Closing, any material part of a Property is (or previously
has been) acquired, or is about to be acquired, by any governmental agency by
the powers of eminent domain or transfer in lieu thereof (or in the event that
at such time there is any notice of any such acquisition or intent to acquire by
any such governmental agency), Purchaser shall have the right, at Purchaser’s
option, to terminate this Contract in its entirety with respect to both
Properties (but not in part with respect to one Property).


ARTICLE XIII
MISCELLANEOUS


13.1     BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on any party until executed by both
Purchaser and all Sellers.  Neither the Escrow Agent’s nor the Broker’s
execution of this Contract shall be a prerequisite to its effectiveness. 
Subject to Section 13.3, this Contract shall be binding upon and inure to the
benefit of Sellers and Purchaser, and their respective successors, and permitted
assigns.


13.2     EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3     ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Sellers’ Representative. 
Notwithstanding the foregoing, Purchaser may assign this Contract, without first
obtaining the prior written approval of Sellers’ Representative, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Sellers’ Representative of any proposed assignment no
later than 10 days prior to the Closing Date.  As used herein, an affiliate is a
person or entity controlled by, under common control with, or controlling
another person or entity.


13.4     CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5     NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6     NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

5353 Cartwright Avenue
Suite 317
North Hollywood, California 91601
Attention:  Daniel Markel
Telephone:  818-760-1018 extension 223
Facsimile:  818-760-1038
dan.markel@thedtgroup.com

with copy to:

Welch Law Firm
Landmark Building
1299 Farnam Street
Suite 1220
Omaha, Nebraska 68102
Attention:  Larry Welch, Jr., Esq. or Ryan Scott, Esq.
Telephone: 402-341-1200
Facsimile: 402-341-1515
larryjr@welchlawfirm.com or ryan@welchlawfirm.com

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch and Brian Bornhorst
Telephone:  303-757-9101 (Mark Reoch) and 303-691-4472 (Brian Bornhorst)
Facsimile:  303-300-3261 (Mark Reoch and Brian Bornhorst)
mark.reoch@aimco.com and brian.bornhorst@aimco.com

And:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mr. Harry Alcock
Telephone:  303-691-4344
Facsimile:  303-300-3282
harry.alcock@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882
john.spiegleman@aimco.com

and a copy to:

Marcus & Millichap
100 North Tampa Street
Suite 1620
Tampa, Florida 33602
Attention:  Jamie B. May
Telephone: 813-221-7100 ext 1340
Facsimile:  813-221-7110
jbm@marcusmillichap.com

and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Sandor A. Green, Esq.
Telephone: 212-541-2049
Facsimile:  212-541-1449
sagreen@bryancave.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company
Stewart Title Guaranty Company

1980 Post Oak Boulevard

Suite 610

Houston, Texas 77056

Attention:  Wendy Howell

Telephone:  800-729-1906

Facsimile:  713-552-1703
whowell@stewart.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7     GOVERNING LAW AND VENUE.

  The laws of the State of Florida shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to
Section 13.24, all claims, disputes and other matters in question arising out of
or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.


13.8     ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and agreements, whether written or oral.


13.9     AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.


13.10   SEVERABILITY.

  If any part of this Contract shall be held to be invalid or unenforceable by a
court of competent jurisdiction, such provision shall be reformed, and enforced
to the maximum extent permitted by law.  If such provision cannot be reformed,
it shall be severed from this Contract and the remaining portions of this
Contract shall be valid and enforceable.


13.11   MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12   CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13   CONFIDENTIALITY.

  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser’s or Sellers’ lenders, attorneys and accountants.  Any
information obtained by Purchaser in the course of its inspection of the
Properties, and any Materials provided by Sellers to Purchaser hereunder, shall
be confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without the
prior written authorization of Sellers’ Representative, which may be granted or
denied in the sole discretion of Sellers’ Representative.  In addition,
Purchaser shall use its reasonable efforts to prevent its Consultants from
divulging any such confidential information to any unrelated third parties
except as reasonably necessary to third parties engaged by Purchaser for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market any of the Properties (or any
portion thereof) to any prospective purchaser or lessee without the prior
written consent of Sellers’ Representative, which consent may be withheld in
Sellers’ Representative’s sole discretion.  Notwithstanding the provisions of
Section 13.8, Purchaser agrees that the covenants, restrictions and agreements
of Purchaser contained in any confidentiality agreement executed by Purchaser
prior to the Effective Date shall survive the execution of this Contract and
shall not be superseded hereby.


13.14   TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15   WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16   ATTORNEYS’ FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.17   TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Escrow Agent is located.  (For example, a reference to
3:00 p.m. refers to 3:00 p.m. MST if the Escrow Agent is located in Denver,
CO.)  Should the last day of a time period fall on a weekend or legal holiday,
the next Business Day thereafter shall be considered the end of the time period.


13.18   1031 EXCHANGE.

  Sellers and Purchaser acknowledge and agree that the purchase and sale of each
Property may be part of a tax-free exchange for either Purchaser or a Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, any
Seller shall have the right to extend the Closing Date (as previously extended
pursuant to Section 5.1) for up to 30 days in order to facilitate a tax-free
exchange pursuant to this Section 13.18, and to obtain all documentation in
connection therewith.


13.19   NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER’S
PARTNERS.

  Purchaser agrees that none of any Seller’s Indemnified Parties shall have any
personal liability under this Contract or any document executed in connection
with the transactions contemplated by this Contract.


13.20   INTENTIONALLY OMITTED.


13.21   ADA DISCLOSURE.

  Purchaser acknowledges that the Properties may be subject to the federal
Americans With Disabilities Act (the “ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make a property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Sellers make no warranty,
representation or guarantee of any type or kind with respect to any Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Sellers expressly disclaim any such representations.


13.22   NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without the prior written consent of Sellers’
Representative, which consent may be withheld in the sole discretion of Sellers’
Representative.  If Purchaser records this Contract or any other memorandum or
evidence thereof, Purchaser shall be in default of its obligations under this
Contract.  Purchaser hereby appoints Sellers’ Representative as Purchaser’s
attorney-in-fact to prepare and record any documents necessary to effect the
nullification and release of the contract or other memorandum or evidence
thereof from the public records.  This appointment shall be coupled with an
interest and irrevocable.


13.23   RELATIONSHIP OF PARTIES.

  Purchaser and Sellers acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Sellers is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.24   DISPUTE RESOLUTION.

  Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the state in which the Property is located.  The parties shall
attempt to designate one arbitrator from the American Arbitration Association. 
If they are unable to do so within 30 days after written demand therefor, then
the American Arbitration Association shall designate an arbitrator.  The
arbitration shall be final and binding, and enforceable in any court of
competent jurisdiction.  The arbitrator shall award attorneys’ fees (including
those of in-house counsel) and costs to the prevailing party and charge the cost
of arbitration to the party which is not the prevailing party.  Notwithstanding
anything herein to the contrary, this Section 13.24 shall not prevent Purchaser
or Sellers from seeking and obtaining equitable relief on a temporary or
permanent basis, including, without limitation, a temporary restraining order, a
preliminary or permanent injunction or similar equitable relief, from a court of
competent jurisdiction located in the state in which the Property is located (to
which all parties hereto consent to venue and jurisdiction) by instituting a
legal action or other court proceeding in order to protect or enforce the rights
of such party under this Contract or to prevent irreparable harm and injury. 
The court’s jurisdiction over any such equitable matter, however, shall be
expressly limited only to the temporary, preliminary, or permanent equitable
relief sought; all other claims initiated under this Contract between the
parties hereto shall be determined through final and binding arbitration in
accordance with this Section 13.24.


13.25   AIMCO MARKS.

  Purchaser agrees that Sellers, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.26   NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Sellers’ Representative,
neither Purchaser nor any of Purchaser’s employees, affiliates or agents shall
solicit any of Seller’s employees or any employees located at any Property (or
any of any Seller’s affiliates’ employees located at any property owned by such
affiliates) for potential employment.


13.27   SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than
Section 13.18 and 13.20), and (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4, 5.5, 6.2,
6.5, 7.4, 9.1 and 11.4; (c) any other provisions in this Contract, that by their
express terms survive the termination or Closing, and (d) any payment obligation
of Purchaser under this Contract (the foregoing (a), (b), (c) and (d) referred
to herein as the “Survival Provisions”), none of the terms and provisions of
this Contract shall survive the termination of this Contract, and, if the
Contract is not so terminated, all of the terms and provisions of this Contract
(other than the Survival Provisions, which shall survive the Closing) shall be
merged into the Closing documents and shall not survive Closing.


13.28   MULTIPLE PURCHASERS.

  As used in this Contract, the term “Purchaser” means all entities acquiring
any interest in any Properties at the Closing, including, without limitation,
any assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder.


13.29   SELLERS’ SEVERAL OBLIGATIONS.

  Purchaser agrees that, notwithstanding any other provision of this Contract to
the contrary, the representations, warranties, obligations, and covenants of
each Seller are individual and several, and not joint and several, and that each
Seller is responsible and liable only for its own Property and its own
representations, warranties, obligations, and covenants.  Purchaser agrees that
it shall look solely to the applicable Seller for any amount due hereunder or,
obligation owed hereunder, and further waives any and all claims against any
other party or Property for payment or performance of the same, including,
without limitation, any other Seller or AIMCO, or any partner, member, manager,
shareholder, director, officer, employee, affiliate, representative or agent of
any Seller or AIMCO.


13.30   OBLIGATION TO CLOSE ON ALL PROPERTIES.

  Purchaser’s obligation to purchase the Properties is not severable and
Purchaser must purchase both Properties on the Closing Date.  Similarly,
Sellers’ obligations to sell the Properties are not severable and Sellers must
sell both Properties to Purchaser on the Closing Date.  For sake of
clarification, in all instances in which a Seller shall terminate this Contract
as to its Property, the other Seller shall also have the obligation to terminate
this Contract as to its Property.


13.31   RADON GAS.

  Radon is a naturally occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities, may present health risks to persons who
are exposed to it over time.  Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida.  Additional information
regarding radon and radon testing may be obtained from your county health
department.  This paragraph is provided for informational purposes pursuant to
Section 404.056(5), Florida Statutes.


13.32   ENERGY EFFICIENCY.

  Purchaser may have the building’s energy efficiency rating determined.  Seller
has, simultaneously with the execution hereof, delivered to Purchaser a copy of
the Florida Building Energy Efficiency Rating System pamphlet prepared by the
State of Florida Department of Community Affairs.  This paragraph is provided
for informational purposes pursuant to Section 553.996, Florida Statutes.


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1     DISCLOSURE.

  Sellers and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.

 [Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

FISHERMAN'S LANDING APARTMENTS LIMITED PARTNERSHIP, a Florida limited
partnership

 

By:    AIMCO HOLDINGS, L.P., a Delaware limited partnership, its general partner

 

By:    AIMCO HOLDINGS QRS, INC., a Delaware corporation, its general partner

 

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

CCIP/3 SANDPIPER, LLC, a Delaware limited liability company

 

By:    CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited
partnership, its member

 

By:    CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President





[Purchaser’s signature page follows]


 

Purchaser:

DT GROUP DEVELOPMENT, INC, a California corporation

 

By:  /s/Daniel Markel
Name:  Daniel Markel
Title:  President and CEO